 


Exhibit 10.1

 
AZURRX BIOPHARMA, INC.
 
SELLING AGENT AGREEMENT
 
May 9, 2019
 
Alexander Capital L.P.
As the “Selling Agent”
17 State Street, 5th Floor
New York, NY 10004
 
Ladies and Gentlemen:
 
AzurRx Biopharma, Inc., a corporation organized and existing under the laws of
State of Delaware (the “Company”), proposes to issue and sell to the purchasers
identified on Schedule A (each a “Purchaser” and collectively, the
“Purchasers”), pursuant to the terms and conditions of this Selling Agent
Agreement (this “Agreement”), up to an aggregate of $2,883,842.00 in shares (the
“Shares”) of common stock, par value $0.0001, of the Company (“Common Stock”).
The Company hereby confirms its agreement with Alexander Capital L.P. (the
“Selling Agent”) to act as Selling Agent in accordance with the terms and
conditions hereof.
 
The offering and sale of the Shares contemplated by this Agreement is referred
to herein as the “Offering.”
 
1. Registration Statement and Prospectus.
 
The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333- 226065)
under the Securities Act of 1933, as amended (the “Securities Act”) and the
rules and regulations (the “Rules and Regulations”) of the Commission
thereunder, and such amendments to such registration statement (including post
effective amendments) as may have been required to the date of this Agreement
and a preliminary prospectus supplement or “red herring” pursuant to Rule 424(b)
under the Securities Act. Such registration statement, as amended (including any
post effective amendments), has been declared effective by the Commission. Such
registration statement, including amendments thereto (including any post
effective amendments thereto) at the time of effectiveness thereof (the
“Effective Date”), the exhibits and any schedules thereto at the Effective Date
or thereafter during the period of effectiveness and the documents and
information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and Regulations at the
Effective Date or thereafter during the period of effectiveness, is herein
called the “Registration Statement.” If the Company has filed or files an
abbreviated registration statement pursuant to Rule 462(b) under the Securities
Act (the “Rule 462 Registration Statement”), then any reference herein to the
term Registration Statement shall include such Rule 462 Registration Statement.
 
The Company is filing with the Commission pursuant to Rule 424 under the
Securities Act a final prospectus supplement relating to the Shares to a form of
prospectus included in the Registration Statement. The form of prospectus
included in the Registration Statement at the time it was declared effective, as
it may have been amended, modified or supplemented and filed with the Commission
after such effective date and prior to the date hereof pursuant to Rule 424(b),
is hereinafter called the “Base Prospectus,” and such final prospectus
supplement, as filed, along with the Base Prospectus, is hereinafter called the
“Final Prospectus.” Such Final Prospectus and any preliminary prospectus
supplement or “red herring” relating to the Shares in the form in which they
shall be filed with the Commission pursuant to Rule 424(b) under the Securities
Act (including the Base Prospectus as so supplemented) is hereinafter called a
“Prospectus.” For purposes of this Agreement, “Applicable Time”, as used in the
Act, means 8:00 a.m., New York City time, on the date of this Agreement.
 
 


-1-

 
 
For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
the Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to its Interactive
Data Electronic Applications system. All references to a Prospectus shall
include all documents and information otherwise deemed to be a part thereof or
included therein by the Securities Act or otherwise pursuant to the Rules and
Regulations. All references in this Agreement to amendments or supplements to
the Registration Statement, the Rule 462 Registration Statement, the Base
Prospectus, the Final Prospectus or the Prospectus shall be deemed to mean and
include the subsequent filing of any document under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), that is deemed to be incorporated by
reference therein or otherwise deemed by the Rules and Regulations to be a part
thereof.
 
2. Selling Agent.
 
2.1 Appointment of Selling Agent.
 
(a) The Company hereby authorizes the Selling Agent to act as its exclusive
agent to solicit offers on a best efforts basis for the purchase of all or part
of the Shares from the Company in connection with the proposed Offering of the
Shares. Until the Closing Date (as defined below) or earlier upon termination of
this Agreement pursuant to Section 8.2, the Company shall not, without the prior
written consent of the Selling Agent, solicit or accept offers to purchase the
Shares otherwise than through the Selling Agent.
 
(b) The Company hereby acknowledges that the Selling Agent has agreed, as agent
of the Company, to use its reasonable and best efforts to solicit offers to
purchase the Shares from the Company on the terms and subject to the conditions
set forth in the Prospectus (as defined below). The Selling Agent shall use
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Shares has been solicited by the Selling Agent
and accepted by the Company, but the Selling Agent shall not, except as
otherwise provided in this Agreement, be obligated to disclose the identity of
any potential purchaser or have any liability to the Company in the event any
such purchase is not consummated for any reason. Under no circumstances will the
Selling Agent be obligated to underwrite or purchase any Shares for its own
account and, in soliciting purchases of the Shares, the Selling Agent shall act
solely as the Company’s agent and not as principal.
 
(c) Subject to the provisions of this Section 2, offers for the purchase of the
Shares may be solicited by the Selling Agent as agent for the Company at such
times and in such amounts as the Selling Agent deems advisable. The Selling
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Shares received by it as agent of the Company. The Company
shall have the sole right to accept offers to purchase Shares and may reject any
such offer, in whole or in part. The Selling Agent shall have the right, in its
discretion reasonably exercised, without notice to the Company, to reject any
offer to purchase Shares received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.
 
2.2 Share Payment and Compensation.
 
(a) The Shares are being sold to the Purchasers at the following offering price:
$2.35 per share of Common Stock (the “Purchase Price”).
 
 
 


-2-

 
 
(b) No Shares which the Company has agreed to sell pursuant to this Agreement
shall be deemed to have been purchased and paid for, or sold by the Company,
until such Shares shall have been delivered to the Purchaser thereof against
payment by such Purchaser. If the Company shall default in its obligations to
deliver Shares to a Purchaser whose offer it has accepted, the Company shall
indemnify and hold the Selling Agent harmless against any loss, claim, damage or
expense arising from or as a result of such default by the Company in accordance
with the procedures set forth in this Agreement.
 
(c) As compensation for services rendered, on the Closing Date (as defined in
Section 2.3 hereof), the Company shall pay to the Selling Agent by wire transfer
of immediately available funds to an account or accounts designated by the
Selling Agent, a cash fee (the “Selling Fee”) in an aggregate amount equal to
seven percent (7%) of the gross proceeds received by the Company from the sale
of the Shares on such Closing Date. The Selling Agent may retain other brokers
or dealers to act as sub-agents on its behalf in connection with the Offering,
the fees of which shall be paid out of the Selling Fee. The Selling Fee shall be
contingent upon the successful completion and closing of the Offering.
 
(d) The Company also hereby agrees to issue and sell to the Selling Agent
(and/or its designee) on the Closing Date an option (“Selling Agent’s Warrants”)
for the purchase of an aggregate of 36,815 shares of Common Stock, representing
3% of the Shares, for an aggregate purchase price of $100.00. The Selling
Agent’s Warrant agreement, in the form attached hereto as Exhibit A (the
“Selling Agent’s Warrant Agreement”), shall be exercisable, in whole or in part,
commencing on a date which is one (1) year after the Effective Date and expiring
on the five-year anniversary of the Effective Date at an initial exercise price
per share of Common Stock of $2.82, which is equal to 120% of price at which the
Shares are convertible to Common Stock. The Selling Agent understands and agrees
that there are significant restrictions pursuant to FINRA Rule 5110 against
transferring the Selling Agent’s Warrant Agreement and the underlying shares of
Common Stock during the one hundred eighty (180) days after the Effective Date
and by its acceptance thereof shall agree that it will not sell, transfer,
assign, pledge or hypothecate the Selling Agent’s Warrant Agreement, or any
portion thereof, or be the subject of any hedging, short sale, derivative, put
or call transaction that would result in the effective economic disposition of
such securities for a period of one hundred eighty (180) days following the
Effective Date to anyone other than (i) a selected dealer in connection with the
Offering, or (ii) a bona fide officer or partner of the Selling Agent or of any
such selected dealer; and only if any such transferee agrees to the foregoing
lock-up restrictions.
 
(e) Delivery of the Selling Agent’s Warrant Agreement shall be made on the
Closing Date and shall be issued in the name or names and in such authorized
denominations as the Selling Agent may request in writing.
 
(f) The Company agrees that the Selling Agent and the Selling Agent’s affiliates
shall have a right, but not an obligation, to purchase shares of Common Stock
for their own account, and that any such purchase shall not constitute a
conflict of interest for purposes of the Selling Agent’s engagement.
 
2.3 Delivery and Payment.. The Shares shall be delivered to such persons,
through the facilities of DTC or by delivery of a certificate. Prior to the
completion of the purchase and sale of the Shares pursuant to this Agreement,
each Purchaser shall deliver by wire transfer of immediately available funds, to
an account designated in writing by the Company, an amount equal to the product
of (x) the number of Shares such Purchaser has agreed to purchase and (y) the
Purchase Price. On the Closing Date, upon satisfaction or waiver of all of the
conditions to Closing, the Company shall cause the Shares to be delivered to the
Purchasers through the facilities of DTC or by irrevocably instructing the
Transfer Agent (as defined below) to issue certificates representing such
Shares. Such date of delivery is hereinafter referred to as the “Closing Date”.
 
 
 

-3-

 
 
3. Representations and Warranties of the Company
 
. The Company represents and warrants, as of the date hereof and as of the
Closing Date (as defined below), to the following:
 
3.1 Filing of Registration Statement.
 
3.1.1 Form S-3. The Company has filed the Registration Statement under the
Securities Act and the Rules and Regulations of the Commission thereunder, and
such amendments to such Registration Statement (including post effective
amendments) as may have been required to the date of this Agreement and a
preliminary prospectus supplement or “red herring” pursuant to Rule 424(b) under
the Securities Act. Such Registration Statement, as amended (including any post
effective amendments), has been declared effective by the Commission. All of the
Shares have been registered under the Securities Act pursuant to the
Registration Statement or, if any Rule 462(b) Registration Statement is filed,
will be duly registered under the Securities Act with the filing of such Rule
462(b) Registration Statement. The Registration Statement has been declared
effective by the Commission, except for any Rule 462(b) Registration Statement,
which will be effective upon filing.
 
3.1.2 Registration under the Exchange Act and Stock Exchange Listing. The
Company has filed with the Commission a Form 8-A12B (File Number 001- 38148), as
amended, providing for the registration under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), of the Common Stock. The registration of
the Shares under the Exchange Act is effective. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and has been approved for listing
on The NASDAQ Capital Market (“NASDAQ”), subject to official notice of issuance
and evidence of satisfactory distribution, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from
NASDAQ, nor has the Company received any notification that the Commission or
NASDAQ is contemplating terminating such registration or listing except as
described in the Registration Statement and Prospectus.
 
3.2 No Stop Orders, etc. Neither the Commission nor, to the Company’s knowledge,
any state regulatory authority has issued any order preventing or suspending the
use of any Prospectus or the Registration Statement or has instituted or, to the
Company’s knowledge, threatened to institute any proceedings with respect to
such an order.
 
3.3 Disclosures in Registration Statement.
 
3.3.1 10b-5 Representation. At the time of effectiveness of the Registration
Statement (or at the effective time of any post-effective amendment to the
Registration Statement) and at all times subsequent thereto up to the Closing
Date, the Registration Statement and the Prospectus contained or will contain
all material statements that are required to be stated therein in accordance
with the Act and the Regulations, and did or will, in all material respects,
conform to the requirements of the Act and the Regulations. On the Effective
Date, the Registration Statement did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading. As of the
Closing Date, the Prospectus (together with any supplement thereto) did not and
will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. As of the
Applicable Time, the Prospectus did not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The representations and warranties made in this Section 3.3.1 do
not apply to statements made or statements omitted in reliance upon and in
conformity with written information furnished to the Company with respect to the
Selling Agent by the Selling Agent expressly for use in the Registration
Statement or Prospectus or any amendment thereof or supplement thereto, which
information, it is agreed, shall consist solely of (i) the names of the Selling
Agent appearing under “Plan of Distribution” and (ii) information under
“Electronic Offer, Sale and Distribution of Common Stock” (“Selling Agent’s
Information”).
 
 
 


-4-

 
 
3.3.2 Disclosure of Agreements. The agreements and documents described in the
Registration Statement and the Prospectus conform to the descriptions thereof
contained therein and there are no agreements or other documents required to be
described in the Registration Statement or the Prospectus or to be filed with
the Commission as exhibits to the Registration Statement, that have not been so
described or filed. Each agreement or other instrument (however characterized or
described) to which the Company is a party or by which its property or business
is or may be bound or affected and (i) that is referred to in the Registration
Statement or attached as an exhibit thereto, or (ii) is material to the
Company’s business, has been duly and validly executed by the Company, is in
full force and effect in all material respects and is enforceable against the
Company and, to the Company’s knowledge, the other parties thereto, in
accordance with its terms, except (x) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws, and (z)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought, and none of
such agreements or instruments has been assigned by the Company, and neither the
Company nor, to the Company’s knowledge, any other party is in material breach
or default thereunder and, to the Company’s knowledge, no event has occurred
that, with the lapse of time or the giving of notice, or both, would constitute
a material breach or default thereunder. To the Company’s knowledge, performance
by the Company of the material provisions of such agreements or instruments will
not result in a material violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses, including, without limitation, those relating to environmental
laws and regulations.
 
3.3.3 Form S-3. The Company satisfies all of the requirements of the Act for use
of Form S-3 for the offering of Common Stock contemplated hereby. The aggregate
market value of securities sold by or on behalf of the Company under the
Registration Statement during the 12 month period immediately prior to, and
including, the sale of the Shares pursuant to this Agreement is no more than
one-third of the aggregate market value of the voting and non-voting common
equity held by non-affiliates of the Company, as determined pursuant to General
Instruction I.B.6 of Form S-3.
 
3.3.4 Regulations. The disclosures in the Registration Statement and the
Prospectus concerning the effects of Federal, state and local regulation on the
Company’s business as currently contemplated fairly summarize, to the Company’s
knowledge, such effects and do not omit to state a material fact necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.
 
3.3.5 Issuer Free Writing Prospectuses. The Company has not made any offer
relating to the Shares that would constitute an “issuer free writing prospectus”
(as defined in Rule 433 of the Regulations) or that would otherwise constitute a
“free writing prospectus,” or a portion thereof, required to be filed by the
Company with the Commission or retained by the Company under Rule 433 of the
Regulations.
 
3.3.6 Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Act and Section 21E of the Exchange Act) contained
in the Registration Statement and the Prospectus has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith.
 
 
 


-5-

 
 
3.4 Changes after Dates in Registration Statement.
 
3.4.1 No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
otherwise specifically stated therein: (i) there has been no material adverse
change in the condition, financial or otherwise, of the Company (a “Material
Adverse Effect”); (ii) there have been no material transactions entered into by
the Company, other than as contemplated pursuant to this Agreement; (iii) no
member of the Company’s board of directors or management has resigned from any
position with the Company; and (iv) no event or occurrence has taken place which
materially impairs, or would likely materially impair, with the passage of time,
the ability of the members of the Company’s board of directors or management to
act in their capacities with the Company as described in the Registration
Statement and the Prospectus.
 
3.4.2 Recent Securities Transactions, etc. Subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus,
and except as may otherwise be indicated or contemplated herein or therein, the
Company has not: (i) issued any securities (other than shares of Common Stock
that may be issued upon conversion of the Company’s outstanding indebtedness) or
incurred any liability or obligation, direct or contingent, for borrowed money;
or (ii) declared or paid any dividend or made any other distribution on or in
respect to its capital stock.
 
3.5 Independent Accountants. To the knowledge of the Company, Mazars USA LLP
(“Mazars”), whose report is filed with the Commission as part of the
Registration Statement and the Prospectus, are independent registered public
accountants as required by the Act and the Regulations. To the knowledge of the
Company, Mazars is registered with and in good standing with the PCAOB. Except
for the preparation of federal tax returns, Mazars has not, during the periods
covered by the financial statements included in the Registration Statement and
the Prospectus, provided to the Company any non-audit services, as such term is
used in Section 10A(g) of the Exchange Act.
 
3.6 Financial Statements, Statistical Data.
 
3.6.1 Financial Statements. Excluding any pro forma information and the notes
and assumptions thereto, the financial statements, including the notes thereto
and supporting schedules, if any, included in the Registration Statement and the
Prospectus fairly present in all material respects the financial position and
the results of operations of the Company at the dates and for the periods to
which they apply; and such financial statements have been prepared in conformity
with United States generally accepted accounting principles (“GAAP”),
consistently applied throughout the periods involved. The Registration Statement
and the Prospectus disclose all material off-balance sheet transactions,
arrangements, obligations (including contingent obligations), and other
relationships of the Company with unconsolidated entities or other persons that
may have a material current effect on the Company’s financial condition, changes
in financial condition, results of operations, liquidity, capital expenditures,
capital resources, or significant components of revenues or expenses. Except as
disclosed in the Registration Statement and the Prospectus, (a) the Company has
not incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions, other than in the ordinary course of
business, (b) the Company has not declared or paid any dividends or made any
distribution of any kind with respect to its capital stock, except as disclosed
in Section 3.4.2, (c) there has not been any change in the capital stock of the
Company or any material additional grants under any stock compensation plan and,
(d) there has not been any material adverse change in the Company’s long-term or
short-term debt.
 
 
 


-6-

 
 
3.6.2 Statistical Data. The statistical, industry-related and market-related
data included in the Registration Statement and the Prospectus are based on or
derived from sources which the Company reasonably and in good faith believes are
reliable and accurate, and such data agree with the sources from which they are
derived.
 
3.7 Authorized Capital; Options, etc
. The Company had at the date or dates indicated in each of the Registration
Statement and the Prospectus, as the case may be, duly authorized, issued and
outstanding capitalization as set forth therein. Based on the assumptions stated
in the Registration Statement and the Prospectus, the Company will have on the
Closing Date the adjusted stock capitalization set forth therein. Other than as
disclosed in the Registration Statement and the Prospectus on the Effective Date
and the Closing Date, there will be no material increase in the options,
warrants, or other rights to purchase or otherwise acquire any authorized, but
unissued Common Stock of the Company or any security convertible into Common
Stock of the Company, or any contracts or commitments to issue or sell Common
Stock or any such options, warrants, rights or convertible securities.
 
3.8 Valid Issuance of Securities, etc.
 
3.8.1 Outstanding Securities. All issued and outstanding securities of the
Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and, with respect to all issued and
outstanding shares of capital stock of the Company, are fully paid and
non-assessable; to the Company’s knowledge, the holders thereof have no rights
of rescission with respect thereto, and are not subject to personal liability by
reason of being such holders; and none of such securities were issued in
violation of the preemptive rights of any holders of any security of the Company
or similar contractual rights granted by the Company. The authorized shares of
Common Stock conform in all material respects to all statements relating thereto
contained in the Registration Statement and the Prospectus. The offers and sales
of the outstanding securities were at all relevant times either registered under
the Act and the applicable state securities or Blue Sky laws or, based in part
on the representations and warranties of the purchasers of such securities,
exempt from such registration requirements.
 
3.8.2 Shares Sold Pursuant to this Agreement. The Shares have been duly
authorized and reserved for issuance and when issued and paid for in accordance
with this Agreement, will be validly issued, fully paid and non-assessable; the
holders thereof are not and will not be subject to personal liability by reason
of being such holders; the Shares are not and will not be subject to the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company; and all corporate action required to
be taken for the authorization, issuance and sale of the Shares has been duly
and validly taken. The Shares conform in all material respects to all statements
with respect thereto contained in the Registration Statement and the Prospectus,
as the case may be.
 
3.8.3 No Integration. Neither the Company nor any of its affiliates has, prior
to the date hereof, made any offer or sale of any securities which are required
to be “integrated” pursuant to the Act or the Regulations with the offer and
sale of the Shares pursuant to the Registration Statement.
 
3.9 Registration Rights of Third Parties
. Except as set forth in the Registration Statement or the Prospectus or as to
which a registration statement has been filed under the Act, no holders of any
securities of the Company or any rights exercisable for or convertible or
exchangeable into securities of the Company have the right to require the
Company to register any such securities of the Company under the Act or to
include any such securities in a registration statement to be filed by the
Company.
 
 
 


-7-

 
 
3.10 Validity and Binding Effect of Agreements. This Agreement has been duly and
validly authorized by the Company, and, when executed and delivered by the
Company and the other parties thereto, will constitute, the valid and binding
agreements of the Company, enforceable against the Company in accordance with
their respective terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefore may be brought.
 
3.11 No Conflicts, etc. The execution, delivery, and performance by the Company
of this Agreement, the consummation by the Company of the transactions herein
and therein contemplated and the compliance by the Company with the terms hereof
and thereof do not and will not, with or without the giving of notice or the
lapse of time or both: (i) result in a material breach of, or conflict with any
of the terms and provisions of, or constitute a material default under, or
result in the creation, modification, termination or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any agreement or instrument to which the Company is a party; (ii)
result in any violation of the provisions of the Company’s Certificate of
Incorporation (as the same may be amended from time to time, the “Certificate of
Incorporation”); or (iii) violate any existing applicable law, rule, regulation,
judgment, order or decree of any governmental agency or body or court, domestic
or foreign, having jurisdiction over the Company or any of its properties or
business constituted as of the date hereof.
 
3.12 No Defaults; Violations. No material default exists in the due performance
and observance of any term, covenant or condition of any material license,
contract, indenture, mortgage, deed of trust, note, loan or credit agreement, or
any other agreement or instrument evidencing an obligation for borrowed money,
or any other material agreement or instrument to which the Company is a party or
by which the Company may be bound or to which any of the properties or assets of
the Company is subject. The Company is not in material violation of any term or
provision of its Certificate of Incorporation, or in material violation of any
franchise, license, permit, applicable law, rule, regulation, judgment or decree
of any governmental agency or body or court, domestic or foreign, having
jurisdiction over the Company or any of its properties or businesses.
 
3.13 Corporate Power; Licenses; Consents
 
3.13.1 Conduct of Business. The Company has all requisite corporate power and
authority, and has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies that it needs as of the date hereof to conduct its business purpose as
described in the Registration Statement and the Prospectus (the
“Authorization”), except where the absence of the Authorization would not have a
Material Adverse Effect. To the knowledge of the Company, the disclosures in the
Registration Statement and the Prospectus concerning the effects of foreign,
federal, state and local regulation on this Offering and the Company’s business
purpose as currently contemplated are correct in all material respects and do
not omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
 
 
-8-

 
 
3.13.2 Transactions Contemplated Herein. The Company has all corporate power and
authority to enter into this Agreement and to carry out the provisions and
conditions hereof and thereof, and all consents, authorizations, approvals and
orders required in connection therewith have been obtained. No consent,
authorization or order of, and no filing with, any court, government agency or
other body is required for the valid issuance, sale and delivery of the Shares
and the consummation of the transactions and agreements contemplated by this
Agreement except with respect to applicable federal and state securities laws
and the rules and regulations of the Financial Industry Regulatory Authority,
Inc. (“FINRA”).
 
3.14 D&O Questionnaires. To the knowledge of the Company, all information
contained in the questionnaires (the “Questionnaires”) completed by each of the
Company’s directors and officers and 5% and greater shareholders (the
“Insiders”) is true and correct in all material respects, and the Company has
not become aware of any information which would cause the information disclosed
in the Questionnaires completed by each Insider to become inaccurate and
incorrect. To the extent that information in the Registration Statement and the
Prospectus differs from the information provided in a Questionnaire, the
information in the Registration Statement and the Prospectus will be deemed to
supersede and replace the information in the Questionnaires.
 
3.15 Litigation; Governmental Proceedings. There is no action, suit, proceeding,
inquiry, arbitration, investigation, litigation or governmental proceeding
pending or, to the Company’s knowledge, threatened against, or involving the
Company or, to the Company’s knowledge, any Insider which has not been disclosed
in the Registration Statement and the Prospectus. There is no proceeding,
inquiry or investigation, other than the listing application of the Company,
pending, or, to the Company’s knowledge, threatened against or involving the
Company or, to the Company’s knowledge, any Insider.
 
3.16 Good Standing. The Company has been duly organized and is validly existing
as a corporation and is in good standing under the laws of the State of Delaware
as of the date hereof, and is duly qualified to do business and is in good
standing in each jurisdiction in which its ownership or lease of property or the
conduct of business requires such qualification, except where the failure to
qualify would not have a Material Adverse Effect on the assets, business or
operations of the Company.
 
3.17 Transactions Affecting Disclosure to FINRA.

3.17.1 Finder’s Fees. Except as described in the Registration Statement and the
Prospectus, there are no claims, payments, arrangements, agreements or
understandings relating to the payment of a finder’s, consulting or origination
fee by the Company or any Insider with respect to the sale of the Shares
hereunder or any other arrangements, agreements or understandings of the Company
or, to the Company’s knowledge, any of its stockholders that may affect the
Selling Agents’ compensation, as determined by FINRA.
 
3.17.2 Payments Within 180 Days. Except as described in the Registration
Statement and the Prospectus, the Company has not made any direct or indirect
payments (in cash, securities or otherwise) to: (i) any person, as a finder’s
fee, consulting fee or otherwise, in consideration of such person raising
capital for the Company or introducing to the Company persons who raised or
provided capital to the Company; (ii) to any FINRA member; or (iii) to the
knowledge of the Company, to any person or entity that has any direct or
indirect affiliation or association with any FINRA member, within the 180-day
period prior to the initial filing of the Registration Statement, other than, in
each case, payments to the Selling Agent. Except as described in the
Registration Statement and the Prospectus, no officer, director, or beneficial
owner of 5% or more of any class of the Company’s securities (whether debt or
equity, registered or unregistered, regardless of the time acquired or the
source from which derived) (any such individual or entity, a “Company
Affiliate”) is a member, a person associated, or affiliated with a member of
FINRA. For purposes of the meaning of “beneficial owner” as used in this
Section, the definition of Rule 13d-3, promulgated by the SEC under the Exchange
Act shall apply.
 
 
 
-9-

 
 
3.17.3 Company Affiliate Membership. Except as described in the Registration
Statement and the Prospectus, to the knowledge of the Company, no Company
Affiliate is an owner (of record or beneficially) of stock or other securities
of any member of FINRA (other than securities purchased on the open market).
 
3.17.4 Subordinated Loans. Except as described in the Registration Statement and
the Prospectus, to the knowledge of the Company, no Company Affiliate has made a
subordinated loan to any member of FINRA.
 
3.17.5 Use of Proceeds. Except as described in the Registration Statement and
the Prospectus, no proceeds from the sale of the Shares will be paid to any
FINRA member or to any persons associated or affiliated with a member of FINRA,
except as specifically authorized herein.
 
3.17.6 No other Options, etc. The Company has not issued any warrants or other
securities, or granted any options, directly or indirectly to anyone who is a
potential selected dealer in the Offering or a related person (as defined by
FINRA rules) of such selected dealer within the 180-day period prior to the date
of the Prospectus.
 
3.17.7 FINRA Relationship. Except as described in the Registration Statement and
the Prospectus, to the knowledge of the Company, no person to whom securities of
the Company have been privately issued within the 180-day period prior to the
initial filing date of the Registration Statement has any relationship or
affiliation or association with any member of FINRA, other than such issuances
to the Selling Agent.
 
3.17.8 FINRA Conflicts. Except as described in the Registration Statement and
the Prospectus, no FINRA member intending to participate in the Offering has a
conflict of interest with the Company. For this purpose, a “conflict of
interest” exists when a member of FINRA and its associated persons, parent or
affiliates in the aggregate beneficially own 10% or more of the Company’s
outstanding subordinated debt or common equity, or 10% or more of the Company’s
preferred equity. “Members participating in the Offering” include managing
agents, syndicate group members and all dealers which are members of FINRA.
 
3.17.9 Other Arrangements. Except as described in the Registration Statement and
the Prospectus and except with respect to the Selling Agent in connection with
the Offering, the Company has not entered into any agreement or arrangement
(including, without limitation, any consulting agreement or any other type of
agreement) during the 180-day period prior to the initial filing date of the
Registration Statement, which arrangement or agreement provides for the receipt
of any item of value and/or the transfer of any warrants, options, or other
securities from the Company to a FINRA member or, the knowledge of the Company,
any person associated with a member (as defined by FINRA rules), any potential
selected dealer in the Offering and any related persons, other than such
arrangements with the Selling Agent.
 
3.18 Foreign Corrupt Practices Act. Neither the Company, nor to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company,
is aware of or has taken any action directly or indirectly, that would result in
a material violation by such persons of the FCPA (as defined below), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company has conducted its business
in compliance in all material respects with the FCPA and instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance in all material respects
therewith. “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
 
 
 
-10-

 
 
3.19 Money Laundering Laws. Neither the Company nor to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company has
made any payment of funds of the Company or received or retained any funds in
violation of any law, rule or regulation relating to the “know your customer”
and anti-money laundering laws of any United States or non-United States
jurisdiction (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any governmental agency or body involving the Company
with respect to the Money Laundering Laws is pending or, to the Company’s
knowledge, threatened.
 
3.20 OFAC. Neither the Company nor to the Company’s knowledge, any director,
officer, agent, employee or affiliate of the Company is currently the target of
or reasonably likely to become the target of any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the Offering, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other person or entity, for the purpose
of financing the activities of any person currently the target of any U.S.
sanctions administered by OFAC.
 
3.21 Officers’ Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to you shall be deemed a representation and
warranty by the Company to the Selling Agents as to the matters covered thereby.
 
3.22 Lock-Up Period. At the Closing Date, each of the Company’s officers and
directors and each beneficial owner of the Company’s outstanding Common Stock
(or securities convertible into Common Stock at any time) listed on Schedule B
(together the “Lock-Up Parties”) will have agreed pursuant to executed Lock-Up
Agreements (in the form of Exhibit B) that for a period of one hundred and
twenty (120) days from the date of this Agreement (the “Lock-Up Period”) which
may be extended under certain circumstances as set forth in the Lock-Up
Agreement, such persons and their affiliated parties shall not offer, pledge,
sell, contract to sell, grant, lend or otherwise transfer or dispose of,
directly or indirectly, any Common Stock, or any securities convertible into or
exercisable or exchangeable for Common Stock, without the consent of the Selling
Agent, except for the exercise or conversion of currently outstanding warrants,
options and convertible debentures, as applicable and the exercise of options
under an acceptable stock incentive plan. The Selling Agent may consent to an
early release from the applicable Lock-Up Period. The Company will cause each of
the Lock-Up Parties to deliver to the Selling Agent the agreements of each of
the Lock-Up Parties to the foregoing effect prior to the Closing Date.
 
3.23 Subsidiaries. Except as described in the Registration Statement and
Prospectus, the Company does not have any significant direct or indirect
subsidiary.
 
3.24 Related Party Transactions. There is no relationship, direct or indirect,
exists between or among any of the Company or any Company Affiliate, on the one
hand, and any director, officer, shareholder, customer or supplier of the
Company or any Company Affiliate, on the other hand, which is required by the
Act, the Exchange Act or the Regulations to be described in the Registration
Statement and the Prospectus that is not so described and described as required.
There are no outstanding loans, advances (except normal advances for business
expenses in the ordinary course of business), credit arrangements, or guarantees
of indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members.
 
 
 
-11-

 
 
3.25 Board of Directors. The Board of Directors of the Company is comprised of
the persons set forth in the Prospectus. The qualifications of the persons
serving as board members and the overall composition of the board comply with
the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder applicable
to the Company and the rules of NASDAQ. At least one member of the Board of
Directors of the Company qualifies as a “financial expert” as such term is
defined under the Sarbanes-Oxley Act of 2002 and the rules promulgated
thereunder and the rules of NASDAQ. In addition, at least a majority of the
persons serving on the Board of Directors qualify as “independent” as defined
under the rules of NASDAQ.
 
3.26 Sarbanes-Oxley Compliance.


3.26.1 Disclosure Controls. The Company has developed and currently maintains
disclosure controls and procedures that will comply with Rule 13a-15 or 15d-15
of the Exchange Act, and such controls and procedures are effective to ensure
that all material information concerning the Company will be made known on a
timely basis to the individuals responsible for the preparation of the Company’s
Exchange Act filings and other public disclosure documents.
 
3.26.2 Compliance. The Company is, or on the Effective Date will be, in material
compliance with the provisions of the Sarbanes-Oxley Act of 2002 applicable to
it, and has implemented or will implement such programs and taken reasonable
steps to ensure the Company’s future compliance (not later than the relevant
statutory and regulatory deadlines therefore) with all the provisions of the
Sarbanes-Oxley Act of 2002.
 
3.27 No Investment Company Status. The Company is not and, after giving effect
to the Offering and sale of the Shares and the application of the proceeds
thereof, will not be, an “investment company” as defined in the Investment
Company Act of 1940, as amended.
 
3.28 No Labor Disputes. No labor dispute with the employees of the Company
exists or, to the knowledge of the Company, is imminent.
 
3.29 Employment Laws Compliance. The Company has not violated, or received
notice of any violation with respect to, any law, rule, regulation, order,
decree or judgment applicable to it and its business, including those relating
to transactions with affiliates, environmental, safety or similar laws, federal
or state laws relating to discrimination in the hiring, promotion or pay of
employees, federal or state wages and hours law, the Employee Retirement Income
Security Act of 1974, as amended, or the rules and regulations promulgated
thereunder, except for those violations that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
 
 
-12-

 
 
3.30 Intellectual Property. Except as described in the Registration Statement
and the Prospectus, none of the Intellectual Property (defined below) necessary
for the conduct of the business of the Company as currently carried on and as
contemplated by the Company, as described in the Registration Statement and the
Prospectus, are in dispute or are in any conflict with the rights of any other
person or entity. The Company (i) owns or has the right to use, free and clear
of all liens, charges, claims, encumbrances, pledges, security interests,
defects or other restrictions or equities of any kind whatsoever, all of its
Intellectual Property and the licenses and rights with respect to the foregoing,
used in the conduct of the business of the Company as currently carried on and
contemplated by the Company, as described in the Registration Statement and the
Prospectus, without infringing upon or otherwise acting adversely to the right
or claimed right of any person, corporation or other entity under or with
respect to any of the foregoing, and (ii) except as provided in the material
license agreements filed as exhibits to the Registration Statement, is not
obligated or under any liability whatsoever to make any payment by way of
royalties, fees or otherwise to any owner or licensee of, or other claimant to,
any Intellectual Property with respect to the use thereof or in connection
therewith for the conduct of its business or otherwise. For the purposes of this
Section and this Agreement, the term “Intellectual Property” means (a) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereto, and all patents, patent applications, and
patent disclosures, together with all reissuances, continuations, continuations
in part, revisions, extensions, and reexaminations thereof, (b) all trademarks,
service marks, trade dress, logos, trade names, and corporate names, together
with all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, diagrams, specifications, customer and
supplier lists, catalogs, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation) (whether purchased or internally developed), (g) all
information systems and management procedures, (h) all other proprietary rights,
and (h) all copies and tangible embodiments thereof (in whatever form or
medium).
 
3.31 Trade Secrets, etc. The Company owns or has the right to use all trade
secrets, know-how (including all other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), inventions,
designs, processes, works of authorship, computer programs and technical data
and information that are material to the development, manufacture, operation and
sale of all products and services sold or proposed to be sold by the Company,
free and clear of and without violating any right, lien, or claim of others,
including without limitation, former employers of its employees.
 
3.32 Taxes. The Company has filed all returns (as hereinafter defined) required
to be filed with taxing authorities prior to the date hereof or has duly
obtained extensions of time for the filing thereof. The Company has paid all
taxes (as hereinafter defined) shown as due on such returns that were filed and
has paid all taxes imposed on or assessed against the Company. The provisions
for taxes payable, if any, shown on the financial statements filed with or as
part of the Registration Statement are sufficient for all accrued and unpaid
taxes, whether or not disputed, and for all periods to and including the dates
of such consolidated financial statements. Except as disclosed in writing to the
Selling Agents, (i) no issues have been raised (and are currently pending) by
any taxing authority in connection with any of the returns or taxes asserted as
due from the Company, and (ii) no waivers of statutes of limitation with respect
to the returns or collection of taxes have been given by or requested from the
Company. The term “taxes” mean all federal, state, local, foreign, and other net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.
 
 
 
-13-

 
 
4. Covenants of the Company. The Company covenants and agrees as follows:
 
4.1 Amendments to Registration Statement. The Company will deliver to the
Selling Agent, prior to filing, any amendment or supplement to the Registration
Statement or Prospectus proposed to be filed after the Effective Date and not
file any such amendment or supplement to which the Selling Agent shall
reasonably object in writing.
 
4.2 Federal Securities Laws.

4.2.1 Compliance. During the time when a Prospectus is required to be delivered
under the Act, the Company will use its reasonable efforts to comply with all
requirements imposed upon it by the Act, the Regulations and the Exchange Act
and by the regulations under the Exchange Act, as from time to time in force, so
far as necessary to permit the continuance of sales of or dealings in the Shares
in accordance with the provisions hereof and the Prospectus. If at any time when
a Prospectus relating to the Shares is required to be delivered under the Act,
any event shall have occurred as a result of which, in the opinion of counsel
for the Company or Selling Agent’s counsel, the Prospectus, as then amended or
supplemented, includes an untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or if it is necessary at any time to amend the Prospectus to
comply with the Act, the Company will notify the Selling Agent promptly and
prepare and file with the Commission, subject to Section 4.1 hereof, an
appropriate amendment or supplement in accordance with Section 10 of the Act.
 
4.2.2 Filing of Final Prospectus. The Company will file the Prospectus (in form
and substance satisfactory to the Selling Agent) with the Commission pursuant to
the requirements of Rule 424 of the Regulations.
 
4.2.3 Exchange Act Registration. For a period of five (5) years from the
Effective Date, the Company will use its commercially reasonable efforts to
maintain the registration of the Common Stock under the Exchange Act.
 
4.2.4 Sarbanes-Oxley Compliance. The Company shall take all actions necessary to
maintain material compliance with each applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder
and related or similar rules and regulations promulgated by any other
governmental or self-regulatory entity or agency with jurisdiction over the
Company, including maintenance of a system of internal accounting controls
sufficient to provide reasonable assurances that: (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary in order to permit preparation of
financial statements in accordance with GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
4.2.5 Issuer Free Writing Prospectuses. The Company agrees that it will not make
any offer relating to the Shares that would constitute an issuer free writing
prospectus or that would otherwise constitute a “free writing prospectus,” or a
portion thereof, required to be filed by the Company with the Commission or
retained by the Company under Rule 433 of the Regulations.
 
 
 
-14-

 
 
4.3 Delivery to the Selling Agent of Prospectuses. The Company will deliver to
the Selling Agent, without charge, from time to time during the period when the
Prospectus is required to be delivered under the Act or the Exchange Act such
number of copies of each Prospectus as the Selling Agent may reasonably request
and, as soon as the Registration Statement or any amendment or supplement
thereto becomes effective, deliver to the Selling Agent two original executed
Registration Statements, including exhibits, and all post-effective amendments
thereto and copies of all exhibits filed therewith or incorporated therein by
reference and all original executed consents of certified experts.
 
4.4 Effectiveness and Events Requiring Notice to the Selling Agent. The Company
will use its reasonable commercial efforts to cause the Registration Statement
to remain effective with a current prospectus through the Closing Date and will
promptly notify the Selling Agent and confirm the notice in writing: (i) of the
effectiveness of any amendment to the Registration Statement; (ii) of the
issuance by the Commission of any stop order or of the initiation, or the
threatening, of any proceeding for that purpose; (iii) of the issuance by any
state securities commission of any proceedings for the suspension of the
qualification of the Shares for offering or sale in any jurisdiction or of the
initiation, or the threatening, of any proceeding for that purpose; (iv) of the
mailing and delivery to the Commission for filing of any amendment or supplement
to the Registration Statement or Prospectus; (v) of the receipt of any comments
or request for any additional information from the Commission; and (vi) of the
happening of any event during the period described in this Section 4.4 hereof
that, in the judgment of the Company, makes any statement of a material fact
made in the Registration Statement or the Prospectus untrue or that requires the
making of any changes in the Registration Statement or the Prospectus in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Commission or any state securities commission
shall enter a stop order or suspend such qualification at any time, the Company
will make every reasonable effort to obtain promptly the lifting of such order.
 
4.5 Reports to the Selling Agent.

4.5.1 Periodic Reports, etc. For a period of five (5) years from the Effective
Date, the Company will furnish to the Selling Agent copies of such financial
statements and other periodic and special reports as the Company from time to
time furnishes generally to holders of any class of its securities and also
promptly furnish to the Selling Agent: (i) a copy of each periodic report the
Company shall be required to file with the Commission; (ii) a copy of each Form
8-K prepared and filed by the Company; (iii) a copy of each registration
statement filed by the Company under the Act; and (iv) such additional documents
and information with respect to the Company and the affairs of any future
Subsidiaries of the Company as the Selling Agent may from time to time
reasonably request. Documents filed with the Commission pursuant to its EDGAR
system shall be deemed to have been delivered to the Selling Agent pursuant to
this Section 4.5.1.
 
4.5.2 Transfer Agent. For a period of five (5) years from the Effective Date,
the Company shall retain a transfer and registrar agent reasonably acceptable to
the Selling Agent (the “Transfer Agent”).
 
4.5.3 Due Diligence. The Company shall cooperate with the Selling Agent and
furnish to, or cause to be furnished to, Selling Agent any and all information
as the Selling Agent deems appropriate and shall make Company management
reasonably available to Selling Agent to enable Selling Agent to conduct a due
diligence review.
 
 
 
-15-

 
 
4.6 Payment of General Expenses Related to the Offering.
 
4.6.1 Accountable Expenses.
 
(a) The Company hereby agrees to pay on the Closing Date all expenses typically
borne by issuers relating to the offering, including (i) all filing fees and
communication expenses relating to the registration of the Shares with the
Securities and Exchange Commission; (ii) all Public Filing System filing fees
associated with the review of the Offering by FINRA; (iii) all fees and expenses
relating to the listing of the Common Stock on The NASDAQ Capital Market, (iv)
all fees, expenses and disbursements relating to the registration, qualification
or exemption of the Shares under the securities laws of such foreign
jurisdictions as the Company and the Selling Agent together determine; (v) the
costs of all mailing and printing of the Registration Statement, the Prospectus
and all amendments, supplements and exhibits thereto (all in such quantities as
the Selling Agent may reasonably require); (vi) the costs of preparing, printing
and delivering certificates representing the Shares; (vii) fees and expenses of
the transfer agent for the Shares; (viii) stock transfer and/or stamp taxes, if
any, payable upon the transfer of the Shares from the Company to the Selling
Agent; (ix) actual accountable road show expenses for the Offering; (x) the cost
associated with the Selling Agent’s use of book-building and compliance software
for the Offering; (xi) up to $20,000 of the reasonable and documented fees and
disbursements of the Selling Agent’s counsel; and (xii) background checks of the
Company’s officers and directors; provided, that the total actual accountable
expenses of the Selling Agent reimbursed under this Section 4.6.1(a) (including
Selling Agent’s counsel expenses) shall not exceed $50,000.
 
(b) In the event of termination of this Agreement, any reimbursement of expenses
to the Selling Agent will be limited to those actually incurred by the Selling
Agent pursuant to FINRA Rule 5110(f)(2)(D)(i).
 
4.6.2 Non-Accountable Expenses. The Company further agrees that, in addition to
the expenses payable pursuant to Section 4.6.1, on the Closing Date it shall pay
to the Selling Agent, by deduction from the net proceeds of the Offering, a
non-accountable expense allowance equal to one percent (1.0%) of the gross
proceeds received by the Company from the sale of Shares in the Offering.
 
4.7 Application of Net Proceeds. The section of the Prospectus, “Use of
Proceeds,” will indicate the intended uses of the net proceeds from the
Offering. The Company will apply the net proceeds from the Offering received by
it in a manner consistent with the application described under the caption “Use
of Proceeds” in the Prospectus.
 
4.8 Delivery of Earnings Statements to Security Holders. The Company will make
generally available to its security holders as soon as practicable, but not
later than the first day of the sixteenth full calendar month following the
Effective Date, an earnings statement (which need not be certified by
independent public or independent certified public accountants unless required
by the Act or the Regulations, but which shall satisfy the provisions of Rule
158(a) of the Regulations) covering a period of at least twelve consecutive
months beginning after the Effective Date.
 
4.9 Stabilization. Neither the Company, nor, to its knowledge, any of its
employees, directors or stockholders (without the consent of the Selling Agent)
has taken or will take, directly or indirectly, any action designed to or that
has constituted or that might reasonably be expected to cause or result in,
under the Exchange Act, or otherwise, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Shares.
 
 
 
-16-

 
 
4.10 Accountants. The Company shall retain a nationally recognized independent
certified public accounting firm after the Effective Date. The Selling Agent
acknowledges that Mazars is acceptable to the Selling Agent.
 
4.11 Director and Officer Insurance. As of the Closing Date, the Company will
have obtained director and officer insurance in an aggregate coverage amount of
not less than $5,000,000, to be effective as of the Closing Date, under a form
of insurance policy that is reasonably acceptable to the Selling Agent.
 
4.12 FINRA. The Company shall advise the Selling Agent (who shall make an
appropriate filing with FINRA) if it becomes aware that any 5% or greater
stockholder of the Company becomes an affiliate or associated person of a FINRA
member participating in the distribution of the Shares.
 
4.13 Electronic Prospectus. The Company shall cause to be prepared and delivered
to the Selling Agent, at the Company’s expense, promptly, but in no event later
than one (1) Business Day from the effective date of this Agreement, an
Electronic Prospectus to be used by the Selling Agents in connection with the
Offering. As used herein, the term “Electronic Prospectus” means a form of
prospectus, and any amendment or supplement thereto, that meets each of the
following conditions: (i) it shall be encoded in an electronic format,
satisfactory to the Selling Agent, that may be transmitted electronically by any
other selected dealer to offerees and purchasers of the Shares for at least the
period during which a prospectus relating to the Shares is required to be
delivered under the Act; (ii) it shall disclose the same information as the
paper prospectus and prospectus filed pursuant to EDGAR, except to the extent
that graphic and image material cannot be disseminated electronically, in which
case such graphic and image material shall be replaced in the electronic
prospectus with a fair and accurate narrative description or tabular
representation of such material, as appropriate; and (iii) it shall be in or
convertible into a paper format or an electronic format, satisfactory to the
Selling Agent, that will allow recipients thereof to store and have continuously
ready access to the prospectus at any future time, without charge to such
recipients (other than any fee charged for subscription to the Internet as a
whole and for on-line time). The Company hereby confirms that it has included or
will include in the Prospectus filed pursuant to EDGAR or otherwise with the
Commission and in the Registration Statement at the time it was declared
effective an undertaking that, upon receipt of a request by an investor or his
or her representative within the period when a prospectus relating to the Shares
is required to be delivered under the Act, the Company shall transmit or cause
to be transmitted promptly, without charge, a paper copy of the Prospectus.
 
5. Conditions of Selling Agent’s Obligations. The time and date of closing and
delivery of the documents required to be delivered to the Selling Agent on the
Closing Date shall be at to the offices of Cozen O’Connor. The several
obligations of the Selling Agent, as provided herein, shall be subject to (i)
the continuing accuracy of the representations and warranties of the Company as
of the date hereof and, as of each of the Closing Date; (ii) the accuracy of the
statements of officers of the Company made pursuant to the provisions hereof;
(iii) the performance by the Company of its obligations hereunder, and (iv) the
following conditions:
 
5.1 Regulatory Matters.

5.1.1 Effectiveness of Registration Statement. The Registration Statement shall
be effective on the date of this Agreement, and, at each of the Closing Date, no
stop order suspending the effectiveness of the Registration Statement shall have
been issued and no proceedings for that purpose shall have been instituted or
shall be pending or contemplated by the Commission and any request on the part
of the Commission for additional information shall have been complied with.
 
 
 
-17-

 
 
5.1.2 FINRA Clearance. By the Effective Date, the Selling Agent shall have
received clearance from FINRA as to the amount of compensation allowable or
payable to the Selling Agent as described in the Registration Statement.
 
5.1.3 Exchange Stock Market Clearance. On the Closing Date, to the extent a
notice filing is required under the NASDAQ listing rules, NASDAQ shall have
notified the Company that it has completed its review of the Offering of the
Shares.
 
5.2 Company Counsel Matters.
 
5.2.1 Closing Date Opinion of Counsel. On the Closing Date, the Selling Agent
shall have received the opinion of Disclosure Law Group, counsel to the Company,
addressed to the Selling Agent, dated the Closing Date and in form and substance
reasonably satisfactory to the Selling Agent.
 
5.2.2 Reliance. In rendering such opinions, such counsel may rely: (i) as to
matters involving the application of laws other than the laws of the United
States and jurisdictions in which they are admitted, to the extent such counsel
deems proper and to the extent specified in such opinion, if at all, upon an
opinion or opinions (in form and substance reasonably satisfactory to the
Selling Agent) of other counsel reasonably acceptable to the Selling Agent,
familiar with the applicable laws; and (ii) as to matters of fact, to the extent
they deem proper, on certificates or other written statements of officers of the
Company and officers of departments of various jurisdiction having custody of
documents respecting the corporate existence or good standing of the Company,
provided that copies of any such statements or certificates shall be delivered
to Selling Agent’s counsel if requested.
 
5.3 Cold Comfort Letter. On the Closing Date, the Selling Agent shall have
received a cold comfort letter, addressed to it, and in form and substance
reasonably satisfactory in all respects to the Selling Agent from Mazars, dated
as of the Closing Date.
 
5.4 Company Certificates.
 
5.4.1 Officers’ Certificate. On the Closing Date, the Selling Agent shall have
received a certificate of the Company signed by the Chief Executive Officer of
the Company, dated the Closing Date, to the effect that the Company has
performed all covenants and complied with all conditions required by this
Agreement to be performed or complied with by the Company prior to and as of the
Closing Date, and that the conditions set forth in Section 5.5 hereof have been
satisfied as of such date and that, as of the Closing Date, the representations
and warranties of the Company set forth in Section 3 hereof are true and
correct. In addition, the Selling Agent shall have received such other and
further certificates of officers of the Company as the Selling Agent may
reasonably request.
 
5.4.2 Secretary’s Certificate. On the Closing Date, the Selling Agent shall have
received a certificate of the Company signed by the Secretary or Assistant
Secretary of the Company, dated the Closing Date, certifying: (i) that the
Certificate of Incorporation are true and complete, have not been modified and
is in full force and effect; (ii) that the resolutions of the Company’s Board of
Directors relating to the Offering contemplated by this Agreement are in full
force and effect and have not been modified; (iii) as to the accuracy and
completeness of all correspondence between the Company or its counsel and the
Commission; and (iv) as to the incumbency of the officers of the Company. The
documents referred to in such certificate shall be attached to such certificate.
 
 
 
-18-

 
 
5.5 No Material Changes. Prior to and on the Closing Date: (i) there shall have
been no material adverse change or development involving a prospective material
adverse change in the condition or the business activities, financial or
otherwise, of the Company from the latest dates as of which such condition is
set forth in the Registration Statement and the Prospectus; (ii) no action, suit
or proceeding, at law or in equity, shall have been pending or, to the knowledge
of the Company, threatened against the Company or any Insider before or by any
court or federal or state commission, board or other administrative agency
wherein an unfavorable decision, ruling or finding may materially adversely
affect the business, operations or financial condition or income of the Company,
except as set forth in the Registration Statement and the Prospectus; (iii) no
stop order shall have been issued under the Act and no proceedings therefore
shall have been initiated or threatened by the Commission; and (iv) the
Registration Statement and the Prospectus and any amendments or supplements
thereto shall contain all material statements which are required to be stated
therein in accordance with the Act and the Regulations and shall conform in all
material respects to the requirements of the Act and the Regulations, and the
Registration Statement or the Prospectus and any amendment or supplement thereto
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading.
 
5.6 Delivery of Agreements. On or prior to the Effective Date, the Company shall
have delivered to the Selling Agent an executed copy of this Agreement and, on
or prior to the Closing Date, the Company shall have delivered to the Selling
Agent executed copies of the Lock-Up Agreements.
 
6. Indemnification.
 
6.1 Indemnification by the Company.
 
6.1.1 General. Subject to the conditions set forth below, the Company agrees to
indemnify and hold harmless the Selling Agent and each dealer selected by the
Selling Agent that participates in the Offering and each of their respective
directors, officers and employees and each person (a “Controlling Person”), if
any, who controls within the meaning of Section 15 of the Act or Section 20 of
the Exchange Act (each “Indemnified Person”), such Indemnified Person and the
dealer, and the successors and assigns of all of the foregoing persons, against
any and all loss, liability, claim, damage and expense whatsoever (including but
not limited to any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, whether arising out of any action between
such Indemnified Person and the Company or between such Indemnified Person and
any third party or otherwise) to which they or any of them may become subject
under the Act, the Exchange Act or any other statute or at common law or
otherwise or under the laws of foreign countries, arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
(i) the Registration Statement or the Prospectus (as from time to time each may
be amended and supplemented); (ii) any materials or information provided to
investors by, or with the approval of, the Company in connection with the
marketing of the Offering of the Shares, including any “road show” or investor
presentations made to investors by the Company (whether in person or
electronically); or (iii) any application or other document or written
communication (in this Section 6, collectively called “application”) executed by
the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Shares under the securities laws thereof or
filed with the Commission, any state securities commission or agency, NASDAQ or
any securities exchange; or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, unless such statement or omission was made in reliance upon and in
strict conformity with “Selling Agent’s Information” (as described in Section
3.3.1) furnished to the Company by the Selling Agents. The Company agrees
promptly to notify the Indemnified Persons of the commencement of any litigation
or proceedings against the Company or any of its officers, directors or
Controlling Persons in connection with the issue and sale of the Shares or in
connection with the Registration Statement or the Prospectus.
 
 
 
-19-

 
 
6.1.2 Procedure. If any action is brought against an Indemnified Person or a
Controlling Person in respect of which indemnity may be sought against the
Company pursuant to Section 6.1.1 or 6.1.2, such Indemnified Person shall
promptly notify the Company in writing of the institution of such action and the
Company shall assume the defense of such action, including the employment and
fees of counsel (subject to the reasonable approval of such Indemnified Person)
and payment of actual expenses. Any delay in notice will not relieve the Company
of any liability to an indemnified party, except to the extent that the Company
demonstrates that the delay prejudiced the defense of the action. Any
indemnified person shall have the right to employ its or their own counsel in
any such case, but the fees and expenses of such counsel which are incurred
after the Company assumes the defense of the action shall be at the expense of
such Indemnified Person unless (i) the employment of such counsel at the expense
of the Company shall have been authorized in writing by the Company in
connection with the defense of such action, or (ii) the Company fails to assume
the defense or to employ counsel to have charge of the defense of such action
within a reasonable time after notice of the action, or (iii) such indemnified
party or parties shall have reasonably concluded that there may be defenses
available to it or them which are different from or additional to those
available to the Company (in which case the Company shall not have the right to
direct the defense of such action on behalf of the indemnified party or
parties), in any of which events the reasonable fees and expenses of not more
than one additional firm of attorneys (in addition to local counsel) selected by
such Indemnified Person in their sole discretion shall be borne by the Company
and paid as incurred or, at the option of the indemnified party, advanced
pursuant to Section 6.1.5.
 
6.1.3 Settlement. The Company will not affect any settlement of a proceeding in
respect of which indemnification may be sought hereunder (whether or not any
indemnified person is a party therein) unless the Company has given an
Indemnified Person reasonable prior written notice thereof and such settlement,
compromise, consent or termination includes an unconditional release of each
indemnified party from any liabilities arising out of such proceeding. The
Company will not permit any such settlement, compromise, consent or termination
to include a statement as to, or an admission of, fault, culpability or a
failure to act by or on behalf of any indemnified party, without that party’s
prior written consent. Notwithstanding anything to the contrary contained
herein, if an Indemnified Person shall conduct the defense of an action as
provided in Section 6.1.2, the Company shall have the right to approve the terms
of any settlement of such action, which approval shall not be unreasonably
withheld, except that if the Company is required to and nonetheless fails to
reimburse or advance the expenses of such defense, then the Company shall be
bound by any determination made in the action or by any compromise or settlement
made by the Indemnified Person without the Company’s written consent, subject to
the requirements of Section 6.1.4.
 
6.1.4 Settlement without Consent if Failure to Reimburse or Advance. If at any
time an Indemnified Person shall have requested the Company to reimburse or
advance to such Indemnified Person its fees and expenses, including those of
counsel, the Company agrees that it shall be liable for any settlement of the
nature contemplated by Section 6.1.3 affected without its written consent if (i)
such settlement is entered into more than sixty (60) days after receipt by the
Company of the aforesaid request, (ii) the Company shall have received notice of
the terms of such settlement at least forty-five (45) days prior to such
settlement being entered into, and (iii) the Company shall not have reimbursed
or advanced to such Indemnified Person in accordance with such request prior to
the date of such settlement, unless such failure to reimburse or advance to such
Indemnified Person is based on a dispute with a good faith basis as to either
the obligation of the Company arising under this Section 6 to indemnify such
Indemnified Person or the amount of such obligation, and the Company shall have
notified such Indemnified Person of such good faith dispute prior to the date of
such settlement.
 
 
 
-20-

 
 
6.1.5 Advances. Notwithstanding any other provision hereof, the Company shall
advance, to the extent not prohibited by law, all expenses reasonably
anticipated to be incurred by or on behalf of an Indemnified Person in
connection with any proceeding, whether pending or threatened, within fifteen
(15) days of receipt of a statement or statements from such indemnified parties,
or any of them, requesting such advances from time to time. This advancement
obligation shall include any retainers of counsel engaged by indemnified
parties. Any statement requesting advances shall evidence the expenses
anticipated or incurred by the indemnified party with reasonable particularity
and may include only those expenses reasonably expected to be incurred within
the ninety (90)-day period following each statement. In the event some portion
of the amounts advanced are unused, or in the event a court of ultimate
jurisdiction determines that the indemnified parties are not entitled to be
indemnified against certain expenses, the recipient shall return the unused or
disallowed portion of any advances within thirty (30) days of the final
disposition of any proceeding to which such advances pertain.
 
6.2 Indemnification of the Company. The Selling Agent and each dealer selected
by the Selling Agent that participates in the Offering (a “Selected Dealer”),
severally and not jointly, agrees to indemnify and hold harmless the Company,
its directors, officers and employees and agents who control the Company within
the meaning of Section 15 of the Act or Section 20 of the Exchange Act against
any and all loss, liability, claim, damage and expense described in the
foregoing indemnity from the Company to the Selling Agent, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions made in the Registration Statement or Prospectus or any amendment or
supplement thereto or in any application, made in reliance upon and in strict
conformity with the “Selling Agents’ Information” furnished by the Selling
Agents to the Company expressly for use in the Registration Statement or the
Prospectus or any amendment or supplement thereto or in any such application. In
case any action shall be brought against the Company or any other person so
indemnified based on the Registration Statement or the Prospectus or any
amendment or supplement thereto or any application, and in respect of which
indemnity may be sought against the Selling Agent or any Selected Dealer, such
Selling Agent or Selected Dealer shall have the rights and duties given to the
Company, and the Company and each other person so indemnified shall have the
rights and duties given to such Selling Agent or Selected Dealer, by the
provisions of Section 6.1.2.
 
6.3 Contribution.
 
6.3.1 Contribution Rights. In order to provide for just and equitable
contribution under the Act in any case in which (i) any person entitled to
indemnification under this Section 6 makes claim for indemnification pursuant
hereto but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 6 provides for
indemnification in such case, or (ii) contribution under the Act, the Exchange
Act or otherwise may be required on the part of any such person in circumstances
for which indemnification is provided under this Section 6 but is unavailable,
then, and in each such case, the Company and the Selling Agent (and, if
applicable, any Selected Dealer) shall contribute to the aggregate losses,
liabilities, claims, damages and expenses of the nature contemplated by said
indemnity agreement incurred by the Company and the Selling Agent (and, if
applicable, any Selected Dealer), as incurred, in such proportions that the
Selling Agent are responsible for that portion represented by the percentage
that the Selling Fee bears to Purchase Price and the Company shall be
responsible for the balance; provided, that, no person guilty of a fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. Notwithstanding the provisions of this Section 6.3.1, neither
the Selling Agent nor any Selected Dealer shall be required to contribute any
amount in excess of the amount by which the total price at which the Shares sold
by it and distributed to the public were offered to the public exceeds the
amount of any damages that the Selling Agent or any Selected Dealer has
otherwise been required to pay in respect of such losses, liabilities, claims,
damages and expenses. For purposes of this Section 6.3.1, each director, officer
and employee of the Selling Agent, any Selected Dealer or the Company, as
applicable, and each person, if any, who controls the Selling Agent or the
Company, as applicable, within the meaning of Section 15 of the Act shall have
the same rights to contribution as the Selling Agent, any Selected Dealer or the
Company, as applicable.
 
 
 
-21-

 
 
6.3.2 Contribution Procedure. Within fifteen days after receipt by any party to
this Agreement (or its representative) of notice of the commencement of any
action, suit or proceeding, such party will, if a claim for contribution in
respect thereof is to be made against another party (“contributing party”),
notify the contributing party of the commencement thereof, but the failure to so
notify the contributing party will not relieve it from any liability which it
may have to any other party other than for contribution hereunder. In case any
such action, suit or proceeding is brought against any party, and such party
notifies a contributing party or its representative of the commencement thereof
within the aforesaid fifteen days, the contributing party will be entitled to
participate therein with the notifying party and any other contributing party
similarly notified. Any such contributing party shall not be liable to any party
seeking contribution on account of any settlement of any claim, action or
proceeding affected by such party seeking contribution without the written
consent of such contributing party. The contribution provisions contained in
this Section 6.3.2 are intended to supersede, to the extent permitted by law,
any right to contribution under the Act, the Exchange Act or otherwise
available.
 
7. Additional Covenants.
 
7.1 Board Composition and Board Designations. The Company shall ensure that: (i)
the qualifications of the persons serving as board members and the overall
composition of the board comply with the Sarbanes-Oxley Act of 2002 and the
rules promulgated thereunder and with the listing requirements of NASDAQ or any
other national securities exchange or national securities association, as the
case may be, in the event the Company seeks to have its Shares listed on another
exchange or quoted on an automated quotation system, and (ii) if applicable, at
least one member of the board of directors qualifies as a “financial expert” as
such term is defined under the Sarbanes-Oxley Act of 2002 and the rules
promulgated thereunder.
 
7.2 Subsequent Offerings. 
 
7.2.1 The Company, on behalf of itself and any successor entity, has agreed
that, without the prior written consent of the Selling Agent, it will not, for a
period commencing on the date hereof and ending on June 15, 2019 (the
“Restricted Period”), (i) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any freely trading shares of its capital stock or any
securities convertible into or exercisable or exchangeable for shares of its
capital stock. The restrictions contained in this Section 7.2 shall not apply to
(i) the Shares sold in this offering, (ii) the issuance of Common Stock upon the
exercise of an option or warrant or the conversion of a security outstanding on
the date hereof or (iii) the issuance of any option to purchase or shares of the
Company’s capital stock under any stock compensation plan of the Company
outstanding on the date hereof or otherwise for compensatory purposes.
 
7.2.2 Until August 1, 2019, the Selling Agent shall have the right and option to
participate as a co- or joint book running manager or underwriter for any public
offering of the Company’s Common Stock (“Covered Offering”); provided, however,
the parties agree and acknowledge that the Company shall only pay one customary
selling, placement or underwriting fee in connection with such Covered Offering
agreed to by the Company in connection therewith, and shall not be required to
pay a Selling Fee to Selling Agent, as set forth in this Agreement in connection
with the Covered Offering.
 
 
 
-22-

 
 
8. Effective Date of this Agreement and Termination Thereof.
 
8.1 Effective Date. This Agreement shall become effective when the Company, the
Selling Agent have executed the same and delivered counterparts of such
signatures to the other parties.
 
8.2 Termination. The Selling Agent shall have the right to terminate this
Agreement at any time prior to any Closing Date, (i) if any domestic or
international event or act or occurrence has materially disrupted, or in your
reasonable opinion will in the immediate future materially disrupt, general
securities markets in the United States; or (ii) if trading on the New York
Stock Exchange, the NASDAQ Global Market or the NASDAQ Capital Market or NYSE
MKT shall have been noticed for or actually suspended or materially limited, or
minimum or maximum prices for trading shall have been fixed, or maximum ranges
for prices for securities shall have been required by FINRA or by order of the
Commission or any other government authority having jurisdiction, or (iii) if
the United States shall have become involved in a new war or a substantial
increase in existing major hostilities occurs, or (iv) if a banking moratorium
has been declared by a New York State or federal authority or foreign authority
which has a substantial disruptive effect on or adversely impacts the United
States securities markets, or (v) if a moratorium on foreign exchange trading
has been declared which materially adversely impacts the United States
securities markets, or (vi) if the Company shall have sustained a material loss
by fire, flood, accident, hurricane, earthquake, theft, sabotage or other
calamity or malicious act which, whether or not such loss shall have been
insured, will, in the Selling Agent’s reasonable opinion, make it inadvisable to
proceed with the delivery of the Shares, or (vii) if the Company is in material
breach of any of its representations, warranties or covenants hereunder, or
(viii) if the Selling Agent shall have become aware after the date hereof of
such a Material Adverse Effect on the Company, or such adverse material change
in general market conditions as in the Selling Agent’s good faith judgment would
make it impracticable to proceed with the offering, sale and/or delivery of the
Shares or to enforce contracts made by the Selling Agents for the sale of the
Shares.
 
8.3 Indemnification. Notwithstanding any contrary provision contained in this
Agreement, any election hereunder or any termination of this Agreement, and
whether or not this Agreement is otherwise carried out, the provisions of
Section 6 shall not be in any way effected by, such election or termination or
failure to carry out the terms of this Agreement or any part hereof.
 
 
 
-23-

 
 
9. Miscellaneous.
 
9.1 Notices
 
. All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and shall be mailed (registered or certified mail,
return receipt requested), personally delivered or sent by facsimile
transmission and confirmed, or by electronic transmission via PDF, and shall be
deemed given when so delivered or faxed and confirmed or transmitted or if
mailed, two days after such mailing.
 
If to the Selling Agent:
 
Alexander Capital
17 State Street, 5th Floor
New York, NY 10004
Attn: Jonathan Gazdak
Fax No.: (212) 687-5649
 
Copy to (which shall not constitute notice):  
 
Cozen O'Connor P.C.
33 South 6th Street, Suite 3800
Minneapolis, MN 55402
Attn: Christopher J. Bellini, Esq.
Fax No.: (646) 838-1314
 
If to the Company:

AzurRx BioPharma, Inc.
760 Parkside Avenue
Downstate Biotechnology Incubator, Suite 304
Brooklyn, New York 11226
Attn: Chief Executive Officer
Fax No.:
 
Copy to (which shall not constitute notice):
 
Disclosure Law Group
655 West Broadway Suite 870
San Diego, CA 92101
Attn: Jessica R. Sudweeks, Esq.
Fax No.: (619) 330-2101
 
9.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
9.3 Amendment. This Agreement may only be amended by a written instrument
executed by each of the parties hereto.
 
9.4 Entire Agreement. This Agreement (together with the other agreements and
documents being delivered pursuant to or in connection with this Agreement)
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and thereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof. Notwithstanding anything to the contrary set forth herein, it is
understood and agreed by the parties hereto that all terms and conditions of
that certain engagement letter between the Company and the Selling Agent, dated
March 22, 2019, shall remain in full force and effect.
 
 
 
-24-

 
 
9.5 Binding Effect. This Agreement shall inure solely to the benefit of and
shall be binding upon the Selling Agent, the Company and the directors, officers
and Controlling Persons referred to in Section 6 hereof, and their respective
successors, legal representatives and assigns, and no other person shall have or
be construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Agreement or any provisions herein contained.
The term “successors and assigns” shall not include a purchaser, in its capacity
as such, of securities from the Selling Agent.
 
9.6 Governing Law. This Agreement shall be deemed to have been executed and
delivered in New York and both this Agreement and the transactions contemplated
hereby shall be governed as to validity, interpretation, construction, effect,
and in all other respects by the laws of the State of New York, without regard
to the conflicts of laws principals thereof (other than Section 5-1401 of The
New York General Obligations Law). Each of the Selling Agent and the Company:
(a) agrees that any legal suit, action or proceeding arising out of or relating
to this Agreement and/or the transactions contemplated hereby shall be
instituted exclusively in the Supreme Court of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York, (b) waives any objection which it may have or hereafter to the venue of
any such suit, action or proceeding, and (c) irrevocably consents to the
jurisdiction of Supreme Court of the State of New York, New York County, or in
the United States District Court for the Southern District of New York in any
such suit, action or proceeding. Each of the Selling Agent and the Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York and agrees that service of process upon the
Company mailed by certified mail to the Company’s address or delivered by
Federal Express via overnight delivery shall be deemed in every respect
effective service of process upon the Company, in any such suit, action or
proceeding, and service of process upon the Selling Agents mailed by certified
mail to the Selling Agents’ address or delivered by Federal Express via
overnight delivery shall be deemed in every respect effective service process
upon the Selling Agents, in any such suit, action or proceeding. THE COMPANY (ON
BEHALF OF ITSELF, THE SUBSIDIARIES AND, TO THE FULLEST EXTENT PERMITTED BY LAW,
ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVE ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, THE REGISTRATION STATEMENT AND THE PROSPECTUS.
 
9.7 Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.
 
9.8 Waiver, etc. The failure of any of the parties hereto to at any time enforce
any of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Agreement or any provision hereof or the right of any of the parties hereto to
thereafter enforce each and every provision of this Agreement. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.
 
 
 
-25-

 
 
9.9 No Fiduciary Relationship. The Company hereby acknowledges that each Selling
Agent is acting solely as a Selling Agent in connection with the Offering of the
Shares. The Company further acknowledges that the Selling Agent is acting
pursuant to a contractual relationship created solely by this Agreement entered
into on an arm’s length basis and in no event do the parties intend that the
Selling Agent act or be responsible as a fiduciary to the Company, its
management, shareholders, creditors or any other person in connection with any
activity that the Selling Agent may undertake or have undertaken in furtherance
of the Offering, either before or after the date hereof. The Selling Agent on
its own behalf and on behalf of the Selected Dealers, hereby each expressly
disclaims any fiduciary or similar obligations to the Company, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company, the Selling Agent on
its own behalf and on behalf of the Selected Dealers, agree that they are each
responsible for making their own independent judgments with respect to any such
transactions, and that any opinions or views expressed by the Selling Agent to
the Company regarding such transactions, including but not limited to any
opinions or views with respect to the price or market for the Company’s
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the Selling Agent or any Selected
Dealer with respect to any breach or alleged breach of any fiduciary or similar
duty to the Company in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions.
 
9.10 Enforcement of Agreement. The Company acknowledges and agrees that the
Selling Agent would be irreparably damaged if any of the Company’s covenants
hereunder, including without limitations those set forth in Section 4, is not
performed in accordance with its specific terms and that any such breach of
covenant could not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which the
Selling Agent may be entitled, at law or in equity, it shall be entitled to
enforce any covenant of the Company hereunder by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent a breach or threatened breach by the Company of any such covenant,
without posting any bond or other undertaking.
 
[SIGNATURE PAGE FOLLOWS]
 
 
-26-

 
If the foregoing correctly sets forth the understanding between the Selling
Agent and the Company, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between us.
 
Very truly yours,
 
AZURRX BIOPHARMA, INC.
 
By:  /s/ Maged Shenouda
Name:  Maged Shenouda

Title:  Chief Financial Officer

 
Confirmed as of the date first written above mentioned,
 
ALEXANDER CAPITAL L.P.
 
By:  /s/ Jonathan Gazdak
Jonathan Gazdak
Managing Director
 
 
 
 
-27-

 

 
SCHEDULE A
 
Purchasers
 
 
 
 
 
-28-

 

 
SCHEDULE B
 
Lock-Up Parties
 
 
 
 
 
-29-

 

 
EXHIBIT A
 

Form of Selling Agent’s Warrant Agreement
 
 
THE REGISTERED HOLDER OF THIS PURCHASE WARRANT BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT OR CAUSE
IT TO BE THE SUBJECT OF ANY HEDGING, SHORT SALE, DERIVATIVE, PUT, OR CALL
TRANSACTION THAT WOULD RESULT IN THE EFFECTIVE ECONOMIC DISPOSITION OF THE
PURCHASE WARRANT BY ANY PERSON FOR A PERIOD OF ONE HUNDRED EIGHTY (180) DAYS
FOLLOWING THE EFFECTIVE DATE (DEFINED BELOW) TO ANYONE OTHER THAN (I) ALEXANDER
CAPITAL, L.P. OR A SELECTED DEALER IN CONNECTION WITH THE OFFERING, OR (II) A
BONA FIDE OFFICER OR PARTNER OF ALEXANDER CAPITAL, L.P. OR OF ANY SELECTED
DEALER AND IN ACCORDANCE WITH FINRA RULE 5110(G)(2).
 
THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO MAY 13, 2020. VOID AFTER 5:00
P.M., EASTERN TIME, MAY 13, 2024.
 
COMMON STOCK PURCHASE WARRANT
 
For the Purchase of [ ] Shares of Common Stock
 
of
 
AZURRX BIOPHARMA, INC.
 
1. Purchase Warrant. THIS CERTIFIES THAT, in consideration of funds duly paid by
or on behalf of [__________] (“Holder”), as registered owner of this Purchase
Warrant, to AxurRx BioPharma, Inc., a Delaware corporation (the “Company”),
Holder is entitled, at any time or from time to time from May 13, 2020 (the
“Commencement Date”), and at or before 5:00 p.m., Eastern time May 13, 2024 (the
“Expiration Date”), but not thereafter, to subscribe for, purchase and receive,
in whole or in part, up to [●] shares of common stock of the Company, par value
$0.0001 per share (the “Shares”), subject to adjustment as provided in Section 5
hereof. If the Expiration Date is a day on which banking institutions are
authorized by law to close, then this Purchase Warrant may be exercised on the
next succeeding day which is not such a day in accordance with the terms herein.
During the period ending on the Expiration Date, the Company agrees not to take
any action that would terminate this Purchase Warrant. This Purchase Warrant is
initially exercisable at $2.82 per Share; provided, however, that upon the
occurrence of any of the events specified in Section 5 hereof, the rights
granted by this Purchase Warrant, including the exercise price per Share and the
number of Shares to be received upon such exercise, shall be adjusted as therein
specified. This Warrant is being issued pursuant to the certain Selling Agent
Agreement (the “Selling Agent Agreement”), dated May 9, 2019, by and among the
Company and the Holder, providing for the public offering (the “Offering”) of
shares of common stock, par value $0.001 per share, of the Company. The term
“Effective Date” shall mean the effective date of the Offering. The term
“Exercise Price” shall mean the initial exercise price or the adjusted exercise
price, depending on the context.
 
 
-30-

 
 
 
1. Exercise.
 
1.1 Exercise Form. In order to exercise this Purchase Warrant, the exercise form
attached hereto must be duly executed and completed and delivered to the
Company, together with this Purchase Warrant and payment of the Exercise Price
for the Shares being purchased payable in cash by wire transfer of immediately
available funds to an account designated by the Company or by certified check or
official bank check. If the subscription rights represented hereby shall not be
exercised at or before 5:00 p.m., Eastern time, on the Expiration Date, this
Purchase Warrant shall become and be void without further force or effect, and
all rights represented hereby shall cease and expire.
 
1.2 Cashless Exercise. If at any time after the Commencement Date there is no
effective registration statement registering, or no current prospectus available
for, the resale of the Shares by the Holder, then in lieu of exercising this
Purchase Warrant by payment of cash or check payable to the order of the Company
pursuant to Section 1.1 above, Holder may elect to receive the number of Shares
equal to the value of this Purchase Warrant (or the portion thereof being
exercised), by surrender of this Purchase Warrant to the Company, together with
the exercise form attached hereto, in which event the Company shall issue to
Holder, Shares in accordance with the following formula:
 
X =
Y(A-B)
A

 
Where,
 
X = The number of Shares to be issued to Holder;
Y = The number of Shares for which the Purchase Warrant is being exercised;
A = The fair market value of one Share; and
B = The Exercise Price.
 
For purposes of this Section 1.2, the fair market value of a Share is defined as
follows:
 
(i) if the Company’s common stock is traded on a securities exchange, the fair
market value shall be deemed to be the closing price on such exchange on the
trading day immediately prior to the date the exercise form is submitted to the
Company in connection with the exercise of the Purchase Warrant; or
 
(ii) if the Company’s common stock is actively traded over-the-counter, the fair
market value shall be deemed to be the closing bid price on the trading day
immediately prior to the date the exercise form is submitted to the Company in
connection with the exercise of the Purchase Warrant; or
 
(iii) if there is no active public market, the value shall be the fair market
value thereof, as determined in good faith by the Company’s Board of Directors.
 
1.3 Legend. Each certificate for the securities purchased under this Purchase
Warrant shall bear a legend as follows unless such securities have been
registered under the Securities Act of 1933, as amended (the “Act”):
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state law.
Neither the securities nor any interest therein may be offered for sale, sold or
otherwise transferred except pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from registration under
the Securities Act and applicable state law which, in the opinion of counsel to
the Company, is available.”
 
 
-31-

 
 
 
1.4           No Obligation to Net Cash Settle. Notwithstanding anything to the
contrary contained in this Purchase Warrant, in no event will the Company be
required to net cash settle the exercise of the Purchase Warrant. The holder of
the Purchase Warrant will not be entitled to exercise the Purchase Option unless
it exercises such Purchase Warrant pursuant to the cashless exercise right or a
registration statement is effective, or an exemption from the registration
requirements is available at such time and, if the Holder is not able to
exercise the Purchase Warrant, the Purchase Warrant will expire worthless.
 
2. Transfer.
 
2.1 General Restrictions. The registered Holder of this Purchase Warrant agrees
by his, her or its acceptance hereof, that such Holder will not: (a) sell,
transfer, assign, pledge or hypothecate this Purchase Warrant for a period of
one hundred eighty (180) days following the Effective Date to anyone other than:
(i) Alexander Capital L.P. (“Alexander Capital”) or another selected dealer
participating in the Offering, or (ii) a bona fide officer or partner of
Alexander Capital or of any such underwriter or selected dealer, in each case in
accordance with FINRA Conduct Rule 5110(g)(1), or (b) cause this Purchase
Warrant or the securities issuable hereunder to be the subject of any hedging,
short sale, derivative, put or call transaction that would result in the
effective economic disposition of this Purchase Warrant or the securities
hereunder, except as provided for in FINRA Rule 5110(g)(2). On and after one (1)
year after the Effective Date, transfers to others may be made subject to
compliance with or exemptions from applicable securities laws. In order to make
any permitted assignment, the Holder must deliver to the Company the assignment
form attached hereto duly executed and completed, together with the Purchase
Warrant and payment of all transfer taxes, if any, payable in connection
therewith. The Company shall within five (5) Business Days transfer this
Purchase Warrant on the books of the Company and shall execute and deliver a new
Purchase Warrant or Purchase Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
Shares purchasable hereunder or such portion of such number as shall be
contemplated by any such assignment.
 
2.2 Restrictions Imposed by the Securities Act. The securities evidenced by this
Purchase Warrant shall not be transferred unless and until: (i) the Company has
received the opinion of counsel for the Holder that the securities may be
transferred pursuant to an exemption from registration under the Securities Act
and applicable state securities laws, the availability of which is established
to the reasonable satisfaction of the Company (the Company hereby agreeing that
the opinion of Cozen O’Connor shall be deemed satisfactory evidence of the
availability of an exemption), or (ii) a registration statement or a
post-effective amendment to the Registration Statement relating to the offer and
sale of such securities has been filed by the Company and declared effective by
the U.S. Securities and Exchange Commission (the “Commission”) and compliance
with applicable state securities law has been established.


 
 
-32-

 
 
 
3. Registration Rights.
 
3.1 “Piggy-Back” Registration.
 
3.1.1 Grant of Right. The Holder shall have the right, for a period of no more
than seven (7) years from the Effective Date in accordance with FINRA Rule
5110(f)(2)(G)(v), to include any portion of the Shares underlying the Purchase
Warrants (collectively, the “Registrable Securities”) as part of any other
registration of securities filed by the Company (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Securities Act or
pursuant to Form S-8 or any equivalent form); provided, however, that if, solely
in connection with any primary underwritten public offering for the account of
the Company, the managing underwriter(s) thereof shall, in its reasonable
discretion, impose a limitation on the number of shares of common stock which
may be included in the Registration Statement because, in such underwriter(s)’
judgment, marketing or other factors dictate such limitation is necessary to
facilitate public distribution, then the Company shall be obligated to include
in such Registration Statement only such limited portion of the Registrable
Securities with respect to which the Holder requested inclusion hereunder as the
underwriter shall reasonably permit. Any exclusion of Registrable Securities
shall be made pro rata among the Holders seeking to include Registrable
Securities in proportion to the number of Registrable Securities sought to be
included by such Holders; provided, however, that the Company shall not exclude
any Registrable Securities unless the Company has first excluded all outstanding
securities, the holders of which are not entitled to inclusion of such
securities in such Registration Statement or are not entitled to pro rata
inclusion with the Registrable Securities.
 
3.1.2 Terms. The Company shall bear all fees and expenses attendant to
registering the Registrable Securities pursuant to Section 3.1.1 hereof, but the
Holders shall pay any and all underwriting commissions and the expenses of any
legal counsel selected by the Holders to represent them in connection with the
sale of the Registrable Securities. In the event of such a proposed
registration, the Company shall furnish the then Holders of outstanding
Registrable Securities with not less than thirty (30) days written notice prior
to the proposed date of filing of such registration statement. Such notice to
the Holders shall continue to be given for each registration statement filed by
the Company until such time as all of the Registrable Securities have been sold
by the Holder. The holders of the Registrable Securities shall exercise the
“piggy-back” rights provided for herein by giving written notice within ten (10)
days of the receipt of the Company’s notice of its intention to file a
registration statement. Except as otherwise provided in this Purchase Warrant,
there shall be no limit on the number of times the Holder may request
registration under this Section 3.1.2; provided, however, that such registration
rights shall terminate upon on the sixth anniversary of the Commencement Date.
 
3.2 General Terms.
 
3.2.1 Indemnification. The Company shall indemnify the Holder(s) of the
Registrable Securities to be sold pursuant to any registration statement
hereunder and each person, if any, who controls such Holders within the meaning
of Section 15 of the Securities Act or Section 20(a) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), against all loss, claim, damage,
expense or liability (including all reasonable attorneys’ fees and other
expenses reasonably incurred in investigating, preparing or defending against
any claim whatsoever) to which any of them may become subject under the
Securities Act, the Exchange Act or otherwise, arising from such registration
statement but only to the same extent and with the same effect as the provisions
pursuant to which the Company has agreed to indemnify the Selling Agent
contained in Section 6.1 of the Selling Agent Agreement between the Selling
Agent and the Company, dated as of May 8, 2019. The Holder(s) of the Registrable
Securities to be sold pursuant to such registration statement, and their
successors and assigns, shall severally, and not jointly, indemnify the Company
and its affiliates, against all loss, claim, damage, expense or liability
(including all reasonable attorneys’ fees and other expenses reasonably incurred
in investigating, preparing or defending against any claim whatsoever) to which
they may become subject under the Securities Act, the Exchange Act or otherwise,
arising from information furnished by or on behalf of such Holders, or their
successors or assigns, in writing, for specific inclusion in such registration
statement to the same extent and with the same effect as the provisions
contained in Section 6.2 of the Selling Agent Agreement pursuant to which the
Selling Agent has agreed to indemnify the Company.
 
 
-33-

 
 
 
3.2.2 Exercise of Purchase Warrants. Nothing contained in this Purchase Warrant
shall be construed as requiring the Holder(s) to exercise their Purchase
Warrants prior to or after the initial filing of any registration statement or
the effectiveness thereof.
 
3.2.3 Documents Delivered to Holders. The Company shall furnish to each Holder
participating in any underwritten offerings and to each underwriter of any such
offering, a signed counterpart, addressed to such Holder and underwriter, of:
(i) an opinion of counsel to the Company, dated the effective date of such
registration statement (and an opinion dated the date of the closing under any
underwriting agreement related thereto), and (ii) a “cold comfort” letter dated
the effective date of such registration statement (and a letter dated the date
of the closing under the underwriting agreement) signed by the independent
registered public accounting firm which has issued a report on the Company’s
financial statements included in such registration statement, in each case
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of such
accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to underwriters in underwritten public
offerings of securities. The Company shall also deliver promptly to each Holder
participating in the underwritten offering requesting the correspondence and
memoranda described below and to the managing underwriter copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to the registration statement and permit each Holder and underwriter to
do such investigation, upon reasonable advance notice, with respect to
information contained in or omitted from the registration statement as it deems
reasonably necessary to comply with applicable securities laws or rules of
FINRA. Such investigation shall include access to books, records and properties
and opportunities to discuss the business of the Company with its officers and
independent auditors, all to such reasonable extent and at such reasonable times
as any such Holder shall reasonably request.
 
3.2.4 Underwriting Agreement. In the event the Company shall enter into an
underwriting agreement with any managing underwriter(s), if any, selected by the
Company with respect to the Registrable Securities that are being registered
pursuant to this Section 3, which managing underwriter shall be reasonably
satisfactory to the Majority Holders. Such agreement shall be reasonably
satisfactory in form and substance to the Company and such managing
underwriters, and shall contain such representations, warranties and covenants
by the Company and such other terms as are customarily contained in agreements
of that type used by the managing underwriter. The Holders shall be parties to
any underwriting agreement relating to an underwritten sale of their Registrable
Securities and may, at their option, require that any or all the
representations, warranties and covenants of the Company to or for the benefit
of such underwriters shall also be made to and for the benefit of such Holders.
Such Holders shall not be required to make any representations or warranties to
or agreements with the Company or the underwriters except as they may relate to
such Holders, their Shares and their intended methods of distribution.
 
3.2.5 Documents to be Delivered by Holder(s). Each of the Holder(s)
participating in any of the foregoing offerings shall furnish to the Company a
completed and executed questionnaire provided by the Company requesting
information customarily sought of selling security holders.
 
3.2.6 Damages. Should the registration or the effectiveness thereof required by
Section 3.1 hereof be delayed by the Company or the Company otherwise fails to
comply with such provisions, the Holder(s) shall, in addition to any other legal
or other relief available to the Holder(s), be entitled to seek specific
performance or other equitable (including injunctive) relief against the
threatened breach of such provisions or the continuation of any such breach,
without the necessity of proving actual damages and without the necessity of
posting bond or other security.
 
 
-34-

 
 
 
4. New Purchase Warrants to be Issued.
 
4.1 Partial Exercise or Transfer. Subject to the restrictions in Section 2
hereof, this Purchase Warrant may be exercised or assigned in whole or in part.
In the event of the exercise or assignment hereof in part only, upon surrender
of this Purchase Warrant for cancellation, together with the duly executed
exercise or assignment form and funds sufficient to pay any Exercise Price
and/or transfer tax if exercised pursuant to Section 1.1 hereto, the Company
shall cause to be delivered to the Holder without charge a new Purchase Warrant
of like tenor to this Purchase Warrant in the name of the Holder evidencing the
right of the Holder to purchase the number of Shares purchasable hereunder as to
which this Purchase Warrant has not been exercised or assigned.
 
4.2 Lost Certificate. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Purchase Warrant and of
reasonably satisfactory indemnification or the posting of a bond, the Company
shall execute and deliver a new Purchase Warrant of like tenor and date. Any
such new Purchase Warrant executed and delivered as a result of such loss,
theft, mutilation or destruction shall constitute a substitute contractual
obligation on the part of the Company.
 
5. Adjustments.
 
5.1 Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the number of Shares underlying the Purchase Warrant shall be subject to
adjustment from time to time as hereinafter set forth:
 
5.1.1 Share Dividends; Split Ups. If, after the date hereof, and subject to the
provisions of Section 5.3 below, the number of outstanding Shares is increased
by a stock dividend payable in Shares or by a split up of Shares or other
similar event, then, on the effective day thereof, the number of Shares
purchasable hereunder shall be increased in proportion to such increase in
outstanding Shares, and the Exercise Price shall be proportionately decreased.
 
5.1.2 Aggregation of Shares. If, after the date hereof, and subject to the
provisions of Section 5.3 below, the number of outstanding Shares is decreased
by a consolidation, combination or reclassification of Shares or other similar
event, then, on the effective date thereof, the number of Shares purchasable
hereunder shall be decreased in proportion to such decrease in outstanding
Shares, and the Exercise Price shall be proportionately increased.
 
5.1.3 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding Shares other than a change
covered by Section 5.1.1 or 5.1.2 hereof or that solely affects the par value of
such Shares, or in the case of any share reconstruction or amalgamation or
consolidation of the Company with or into another corporation or other entity
(other than a consolidation or share reconstruction or amalgamation in which the
Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding Shares), or in the case of
any sale or conveyance to another corporation or entity of the property of the
Company as an entirety or substantially as an entirety in connection with which
the Company is dissolved, the Holder of this Purchase Warrant shall have the
right thereafter (until the expiration of the right of exercise of this Purchase
Warrant) to receive upon the exercise hereof, for the same aggregate Exercise
Price payable hereunder immediately prior to such event, the kind and amount of
shares of stock or other securities or property (including cash) receivable upon
such reclassification, reorganization, share reconstruction or amalgamation, or
consolidation, or upon a dissolution following any such sale or transfer, by a
Holder of the number of Shares of the Company obtainable upon exercise of this
Purchase Warrant immediately prior to such event; and if any reclassification
also results in a change in Shares covered by Section 5.1.1 or 5.1.2, then such
adjustment shall be made pursuant to Sections 5.1.1, 5.1.2 and this Section
5.1.3. The provisions of this Section 5.1.3 shall similarly apply to successive
reclassifications, reorganizations, share reconstructions or amalgamations, or
consolidations, sales or other transfers.
 
 
-35-

 
 
 
5.1.4 Changes in Form of Purchase Warrant. This form of Purchase Warrant need
not be changed because of any change pursuant to this Section 5.1, and Purchase
Warrants issued after such change may state the same Exercise Price and the same
number of Shares as are stated in the Purchase Warrants initially issued
pursuant to this Agreement. The acceptance by any Holder of the issuance of new
Purchase Warrants reflecting a required or permissive change shall not be deemed
to waive any rights to an adjustment occurring after the Commencement Date or
the computation thereof.
 
5.2 Substitute Purchase Warrant. In case of any consolidation of the Company
with, or share reconstruction or amalgamation of the Company with or into,
another corporation or other entity (other than a consolidation or share
reconstruction or amalgamation which does not result in any reclassification or
change of the outstanding Shares), the corporation or other entity formed by
such consolidation or share reconstruction or amalgamation shall execute and
deliver to the Holder a supplemental Purchase Warrant providing that the holder
of each Purchase Warrant then outstanding or to be outstanding shall have the
right thereafter (until the stated expiration of such Purchase Warrant) to
receive, upon exercise of such Purchase Warrant, the kind and amount of shares
of stock and other securities and property receivable upon such consolidation or
share reconstruction or amalgamation, by a holder of the number of Shares of the
Company for which such Purchase Warrant might have been exercised immediately
prior to such consolidation, share reconstruction or amalgamation, sale or
transfer. Such supplemental Purchase Warrant shall provide for adjustments which
shall be identical to the adjustments provided for in this Section 5. The above
provision of this Section shall similarly apply to successive consolidations or
share reconstructions or amalgamations.
 
5.3 Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of Shares upon the exercise of the
Purchase Warrant, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up or down, as the case
may be, to the nearest whole number of Shares or other securities, properties or
rights.
 
6. Reservation and Listing. The Company shall at all times reserve and keep
available out of its authorized Shares, solely for the purpose of issuance upon
exercise of the Purchase Warrants, such number of Shares or other securities,
properties or rights as shall be issuable upon the exercise thereof. The Company
covenants and agrees that, upon exercise of the Purchase Warrants and payment of
the Exercise Price therefor, in accordance with the terms hereby, all Shares and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable and not subject to preemptive rights of any
shareholder. The Company further covenants and agrees that upon exercise of the
Purchase Warrants and payment of the exercise price therefor, all Shares and
other securities issuable upon such exercise shall be duly and validly issued,
fully paid and non-assessable and not subject to preemptive rights of any
shareholder. As long as the Purchase Warrants shall be outstanding, the Company
shall use its commercially reasonable efforts to cause all Shares issuable upon
exercise of the Purchase Warrants to be listed (subject to official notice of
issuance) on all national securities exchanges (or, if applicable, on the OTC
Bulletin Board or any successor trading market) on which the Shares issued to
the public in the Offering may then be listed and/or quoted.
 
7. Certain Notice Requirements.
 
 
-36-

 
 
 
7.1 Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holders the right to vote or consent or to receive notice as
a shareholder for the election of directors or any other matter, or as having
any rights whatsoever as a shareholder of the Company. If, however, at any time
prior to the expiration of the Purchase Warrants and their exercise, any of the
events described in Section 7.2 shall occur, then, in one or more of said
events, the Company shall give written notice of such event at least fifteen
(15) days prior to the date fixed as a record date or the date of closing the
transfer books for the determination of the shareholders entitled to such
dividend, distribution, conversion or exchange of securities or subscription
rights, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of the
closing of the transfer books, as the case may be. Notwithstanding the
foregoing, the Company shall deliver to each Holder a copy of each notice given
to the other shareholders of the Company at the same time and in the same manner
that such notice is given to the shareholders.
 
7.2 Events Requiring Notice. The Company shall be required to give the notice
described in this Section 7 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its Shares for the purpose of
entitling them to receive a dividend or distribution payable otherwise than in
cash, or a cash dividend or distribution payable otherwise than out of retained
earnings, as indicated by the accounting treatment of such dividend or
distribution on the books of the Company, (ii) the Company shall offer to all
the holders of its Shares any additional shares of capital stock of the Company
or securities convertible into or exchangeable for shares of capital stock of
the Company, or any option, right or warrant to subscribe therefor, or (iii) a
dissolution, liquidation or winding up of the Company (other than in connection
with a consolidation or share reconstruction or amalgamation) or a sale of all
or substantially all of its property, assets and business shall be proposed.
 
7.3 Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 5 hereof,
send notice to the Holders of such event and change (“Price Notice”). The Price
Notice shall describe the event causing the change and the method of calculating
same and shall be certified as being true and accurate by the Company’s Chief
Financial Officer.
 
 
-37-

 
 
 
7.4 Transmittal of Notices. All notices, requests, consents and other
communications under this Purchase Warrant shall be in writing and shall be
deemed to have been duly made when hand delivered, or mailed by express mail or
private courier service: (i) if to the registered Holder of the Purchase
Warrant, to the address of such Holder as shown on the books of the Company, or
(ii) if to the Company, to following address or to such other address as the
Company may designate by notice to the Holders:
 
If to the Holder:
 
____________
 
____________
 
____________
 
Attn:

Email:
 
with a copy (which shall not constitute notice) to:
 
Cozen O’Connor
33 South 6th Street, Suite 3800
Minneapolis, Minnesota 55402
Attn: Christopher J. Bellini, Esq.
Email: cbellini@cozen.com
 
If to the Company:
 
AzurRx BioPharma, Inc.
760 Parkside Avenue
Downstate Biotechnology Incubator, Suite 304
Brooklyn, New York 11226
Attn: Chief Executive Officer
Email: tspoor@azurrx.com
 
with a copy (which shall not constitute notice) to:
 
Disclosure Law Group
655 West Broadway Suite 870
San Diego, CA 92101
Attn: Jessica R. Sudweeks, Esq.
Email: jsudweeks@disclosurelawgroup.com
 
8. Miscellaneous.
 
8.1 Amendments. The Company and Alexander Capital may from time to time
supplement or amend this Purchase Warrant without the approval of any of the
Holders in order to cure any ambiguity, to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provisions
herein, or to make any other provisions in regard to matters or questions
arising hereunder that the Company and Alexander Capital may deem necessary or
desirable and that the Company and Alexander Capital deem shall not adversely
affect the interest of the Holders. All other modifications or amendments shall
require the written consent of and be signed by the party against whom
enforcement of the modification or amendment is sought.
 
 
-38-

 
 
 
8.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Warrant.
 
8.3 Entire Agreement. This Purchase Warrant (together with the other agreements
and documents being delivered pursuant to or in connection with this Purchase
Warrant) constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.
 
8.4 Binding Effect. This Purchase Warrant shall inure solely to the benefit of
and shall be binding upon, the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Purchase Warrant or any
provisions herein contained.
 
8.5 Governing Law; Submission to Jurisdiction; Trial by Jury. This Purchase
Warrant shall be governed by and construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of laws
principles thereof. The Company hereby agrees that any action, proceeding or
claim against it arising out of, or relating in any way to this Purchase Warrant
shall be brought and enforced in the New York Supreme Court, County of New York,
or in the United States District Court for the Southern District of New York,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. The Company hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum. Any process
or summons to be served upon the Company may be served by transmitting a copy
thereof by registered or certified mail, return receipt requested, postage
prepaid, addressed to it at the address set forth in Section 7 hereof. Such
mailing shall be deemed personal service and shall be legal and binding upon the
Company in any action, proceeding or claim. The Company and the Holder agree
that the prevailing party(ies) in any such action shall be entitled to recover
from the other party(ies) all of its reasonable attorneys’ fees and expenses
relating to such action or proceeding and/or incurred in connection with the
preparation therefor. The Company (on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates) and the Holder
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.
 
8.6 Waiver, etc. The failure of the Company or the Holder to at any time enforce
any of the provisions of this Purchase Warrant shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Purchase Warrant or any provision hereof or the right of the Company or any
Holder to thereafter enforce each and every provision of this Purchase Warrant.
No waiver of any breach, non-compliance or non-fulfillment of any of the
provisions of this Purchase Warrant shall be effective unless set forth in a
written instrument executed by the party or parties against whom or which
enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.
 
8.7 Execution in Counterparts. This Purchase Warrant may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto. Such counterparts may be delivered by
facsimile transmission or other electronic transmission.
 
[Signature Page Follows]
 
 
 
-39-

 
 
 
IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the ______ day of ________________, 2019.
 
 
AZURRX BIOPHARMA, INC.
 
By:

Name:
Title:
 
 
 
-40-

 
 
[Form to be used to exercise Purchase Warrant]
 
Date: _______________, 20___
 
 
The undersigned hereby elects irrevocably to exercise the Purchase Warrant
for  shares of common stock, par value $0.0001 per share (the “Shares”), of
AzurRx BioPharma, Inc., a Delaware corporation (the “Company”), and hereby makes
payment of $ (at the rate of $2.82 per Share) in payment of the Exercise Price
pursuant thereto. Please issue the Shares as to which this Purchase Warrant is
exercised in accordance with the instructions given below and, if applicable, a
new Purchase Warrant representing the number of Shares for which this Purchase
Warrant has not been exercised.
 
or
 
The undersigned hereby elects irrevocably to convert its right to purchase ___
Shares of the Company under the Purchase Warrant for ______ Shares, as
determined in accordance with the following formula:
 
X =
Y(A-B)
A

 
Where,
 
X = The number of Shares to be issued to Holder;
Y = The number of Shares for which the Purchase Warrant is being exercised;
A = The fair market value of one Share which is equal to $_____; and
B = The Exercise Price which is equal to $2.82 per share
 
The undersigned agrees and acknowledges that the calculation set forth above is
subject to confirmation by the Company and any disagreement with respect to the
calculation shall be resolved by the Company in its sole discretion.
 
Please issue the Shares as to which this Purchase Warrant is exercised in
accordance with the instructions given below and, if applicable, a new Purchase
Warrant representing the number of Shares for which this Purchase Warrant has
not been converted.
 
 
Signature
 
Signature Guaranteed

 
 
 
-41-

 
 
INSTRUCTIONS FOR REGISTRATION OF SECURITIES
 
Name:
 
(Print in Block Letters)
 
Address:

 

 
 
 
 
 
NOTICE: The signature to this form must correspond with the name as written upon
the face of the Purchase Warrant without alteration or enlargement or any change
whatsoever, and must be guaranteed by a bank, other than a savings bank, or by a
trust company or by a firm having membership on a registered national securities
exchange.
 
 
-42-

 
 
[Form to be used to assign Purchase Warrant]
 
ASSIGNMENT
 
 
(To be executed by the registered Holder to effect a transfer of the within
Purchase Warrant):
 
FOR VALUE RECEIVED, __________________ does hereby sell, assign and transfer
unto the right to purchase shares of common stock, par value $0.0001 per share,
of AzurRx BioPharma, Inc., a Delaware corporation (the “Company”), evidenced by
the Purchase Warrant and does hereby authorize the Company to transfer such
right on the books of the Company.
 
Dated: __________, 20__
 
Signature
 
Signature
Guaranteed                                                                                                            
 
NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Purchase Warrant without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank, other than a savings bank,
or by a trust company or by a firm having membership on a registered national
securities exchange.
 
 
 
 
 
-43-

 

 
 EXHIBIT B
 
Lock-Up Agreement
 
Alexander Capital L.P.
17 State Street, 5th Floor
New York, NY 10004
 
Ladies and Gentlemen:
 
The undersigned understands that Alexander Capital L.P. (the “Selling Agent”)
proposes to enter into a Selling Agent Agreement (the “Selling Agent Agreement”)
with AzurRx BioPharma, Inc., a Delaware corporation (the “Company”), providing
for the offering (the “Offering”) of shares of common stock, par value $0.0001,
of the Company (“Common Stock”).
 
To induce the Selling Agent to continue its efforts in connection with the
Offering, the undersigned hereby agrees that, without the prior written consent
of the Selling Agent, the undersigned will not, during the period commencing on
the date hereof and ending 120 days after the date hereof (the “Lock-Up
Period”), (1) offer, pledge, sell, contract to sell, grant, lend or otherwise
transfer or dispose of, directly or indirectly, any Common Stock, or any
securities convertible into or exercisable or exchangeable for Common Stock
(collectively, the “Lock-Up Securities”), without the consent of the Selling
Agent, except for the exercise or conversion of currently outstanding warrants,
options and convertible debentures or notes (including any principal or interest
incurred during the Lock-Up Period), as applicable, and the exercise of options
under a stock incentive plan approved by the board of directors of the Company
(but not including any subsequent sales of the securities received upon such
exercise or conversion); or (2) publicly disclose the intention to make any
offer, sale, pledge or disposition, or to enter into any transaction, swap,
hedge or other arrangement relating to any Lock-Up Securities.
 
Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer Lock-Up Securities without the prior written consent of
the Selling Agent in connection with (a) transactions relating to Lock-Up
Securities acquired in open market transactions after the completion of the
Offering; (b) transfers of Lock-Up Securities as a bona fide gift, by will or
intestacy or to a family member or trust for the benefit of the undersigned
and/or its family member (for purposes of this lock-up agreement, “family
member” means any relationship by blood, marriage or adoption, not more remote
than first cousin); (c) transfers of Lock-Up Securities to a charity or
educational institution; or (d) if the undersigned is or, directly or
indirectly, controls a corporation, partnership, limited liability company or
other business entity, any transfers of Lock-Up Securities to any shareholder,
partner or member of, or owner of similar equity interests in, the undersigned
or such business entity, as the case may be; provided that in the case of any
transfer pursuant to the foregoing clauses (b), (c) or (d), (i) any such
transfer shall not involve a disposition for value (other than in exchange for
interests in a trust referred to in clause (b)) and (ii) each transferee shall
sign and deliver to the Selling Agent a lock-up agreement substantially in the
form of this lock-up agreement. The undersigned also agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent and
registrar against the transfer of the undersigned’s Lock-Up Securities except in
compliance with this lock-up agreement.
 
 
 
-44-

 
 
This Agreement, and the obligations of the undersigned hereunder, shall take
effect as of the closing date of the Offering.
 
The undersigned understands that the Company and the Selling Agent are relying
upon this lock-up agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this lock-up agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors and assigns.
 
Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Selling Agent Agreement, the terms of which are subject to negotiation between
the Company and the Selling Agent.
 
 
 
Very truly yours,
 
 
 
(Name - Please Print)
 
 
 
(Signature)
 
 
 
(Name of Signatory, in the case of entities - Please Print)
 
 
 
(Title of Signatory, in the case of entities - Please Print)
 
 
 
 
 
 
 
Address

 
 
 
-45-
